UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

In re:
Case No. 16-21329-gmh

Michael A. Gral, Chapter 7

Debtor.

 

FINAL APPLICATION OF THE LAW OFFICES OF JONATHAN V. GOODMAN FOR
ALLOWANCE OF COMPENSATION AND EXPENSES AS COUNSEL FOR THE
DEBTOR FROM FEBRUARY 20, 2016 TO MARCH 20, 2019.

 

TO: | G. Michael Halfenger
Chief United States Bankruptcy Judge
Eastern District of Wisconsin
517 E. Wisconsin Avenue, Room 133
Milwaukee, WI 53202

Laura Steele
Office of the United States Trustee
517 E. Wisconsin Avenue, Room 430
Milwaukee, WI 53202
This is the final application of the Law Offices of Jonathan V. Goodman “Goodman,”
counsel for the Estate of the Debtor for the allowance and payment of compensation and
reimbursement of expenses as counsel for the Debtor for the period from February 20, 2016 to
March 20, 2019, and in support of the application, alleges and shows to the Court as follows:
1. On February 20, 2016, Debtor filed a voluntary petition for relief under Chapter
11 of Title 11, United States Code.

2. On May 31, 2016, the Court entered an order approving the application to retain

Goodman.

Jonathan V. Goodman

Law Offices of Jonathan V. Goodman

788 N. Jefferson Street, Suite 707
Milwaukee, WI 53202

Phone: (414) 276-6760; Fax: (414) 287-1199

Email: JGoodman@ameritech.net

~~~ Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page1of117
2. On May 31, 2016, the Court entered an order approving the application to retain
Goodman.

3. On June 13, 2016, the Court granted in part Goodman’s first interim application
for allowance of fees and reimbursement of expenses (Doc 219), in the total amount of
$17,278.62.

4, On August 8, 2016, the Court approved in part, the third interim application for
allowance of fees and reimbursement of expenses (Doc 312), in the total amount of $6,600.80.
The Debtor paid Goodman $6,680.80 on or about October 13, 2016.

5, On September 21, 2016, the Court granted in part the fourth interim application
for allowance of fees and reimbursement of expenses (Doc 405), in the total amount of
$5,958.69. The Debtor paid Goodman $5,958.69 on or about October 17, 2016.

6. On November 23, 2016, the Court approved the counsel’s fifth (September 2016)
monthly interim application for compensation (Doc 540) in part in the amount of $4,846.91.
$3,460.00 of this award was paid by Debtor on November 6, 2016, and the balance of $1,386.91
was paid November 23, 2016.

7. On May 15, 2017, the Court granted Goodman’s 120-day application for
compensation for the months of September 2016 through December 2016 (Doc 760) in the total
amount of $18,325.11. Of that amount, $2,500.00 was paid to Debtor’s counsel on September
28, 2017.

8. On January 4, 2018, the Court approved the counsel’s seventeenth (November
2017) monthly interim application and in part awarding a total of $1,320.00 (Doc 1044).

9. On May 11, 2018, the Court approved counsel’s third 120-day interim application

for compensation for the months December 2017 through March 2018, in the total amount of

Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 2 of 117
$22,862.59 (Doc 1366). Of that amount, $1,320.00 was paid on July 10, 2018, $5,370.00 was
paid on July 10, 2018, $8,730.00 was paid on July 10, 2018, and $5,000.00 was paid on July 10,
2018.

10. On October 29, 2018, the Court approved in part counsel’s fourth 120-day interim
application for compensation and reimbursement of expenses from April 1, 2018 through August
31, 2018, in the total amount of $31,031.43 (Doc 1583).

11. In addition to the foregoing orders, counsel filed the following monthly interim
applications for compensation without first having to obtain court permission:

(a) Eleventh (May 2017) monthly interim application for compensation in the
total amount of $7,331.64 (Doc 815);

(b) Twelfth (June 2017) monthly interim application for compensation in the
total amount of $7,755.00 (Doc 855);

(c) Thirteenth (July 2017) monthly interim application for compensation in
the total amount of $1,680.00 (Doc 878);

(d) Fourteenth (August 2017) monthly interim application for compensation
in the total amount of $2,805.00 (Doc 905);

(e) Fifteenth (September 2017) monthly interim application for compensation
in the total amount of $1,890.00 (Doc 932);

(f) Sixteenth (October 2017) monthly interim application for compensation in
the total amount of $1,170.00 (Doc 962); and

(g) Seventeenth (November 2017) monthly interim application for
compensation in the total amount of $2,310.00 (Doc 997).

12. Goodman has received the following additional payments from the Debtor:

Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 3of 117
(a) On September 28, 2017, the sum of $2,500.00 with relation to the October
2016 monthly application;

(b) On May 18, 2018, the sum of $2,595.00 with relation to the December
2016 monthly application;

(c) On May 18, 2018, the sum of $427.42 with relation to the October 2016
monthly application;

(d) On June 15, 2018, the sum of $4,000.00 with relation to the December
2016 monthly application;

(e) On July 10, 2018, the sum of $1,320.00 with relation to the July 2018
monthly application;

(f) On July 10, 2018, the sum of $5,370.00 with relation to the December
2017 monthly application;

(g) On July 10, 2018, the sum of $8,730.00 with relation to the January 2018
monthly application; and

(h) On July 10, 2018, the sum of $5,000.00 with relation to the February 2018
monthly application.

13. Attached hereto are: (i) copies of prior applications with unapproved time deleted;
Gi) copies of prior court orders approving fees; (iii) copies of prior applications filed without
having to obtain court approval, and (iv) time sheets showing additional time spent, which has
not been approved from September 1, 2018 through March 20, 2019.
14. Goodman has received a total of $47,428.82. The total charges since September

1, 2018 are $8,541.22. Accordingly, counsel is requesting the approval of a total of $208,353.00

in fees and $1,821.38 in costs, for a total of $210,174.88 in this final application.

Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 4of117
15. Pursuant to Rule 2016 and 11 U.S.C. § 329, Goodman represents that he has not
entered into any agreements with any individual, corporation, or partnership for the payment of
his fees, nor has he received or been promised any interest in any entity for those services.
Goodman further represents that Goodman has no agreement with any person for the sharing of
compensation, and that Goodman represents no undisclosed interest adverse to this estate.
Goodman has represented various LLCs in the State of Wisconsin court litigation in which the
Debtor has an interest. Goodman has received fees from Integral Management Company, LLC
in connection with Goodman’s representation of those various entities in the State of Wisconsin
Circuit Court. Goodman has not performed legal work for Integral Management Company,
LLC. Goodman has received those fees, and Integral Management Company, LLC, has paid
those fees in connection with the state court litigation. Integral Management Company, LLC,
has paid fees to Goodman because the entities that he has represented in the State of Wisconsin
Circuit Court have not had the funds to pay Goodman.

Contemporaneously, Goodman is counsel of record in two Chapter 11 proceedings before
this court, to wit: Integral Investments Prospect, LLC — Case No. 18-27174 and Integral 2545
Stowell, LLC — Case No. 19-20553. The U.S. Trustee has objected to Goodman’s appointment
in those cases, alleging lack of disinterestedness. This Court has overruled those objections.

WHEREFORE, Goodman requests that this Court enter an order pursuant to 11 U.S.C. §
330: approving fees and expenses of:

(a) Time of Goodman — @ $300.00 per hour = $150,630.00;

(b) Time of Goodman — @ $410.00 per hour = $49,198.50;

(c) Time of Associate (Derek Goodman) - @ $250.00 per hour = $6,225.00;

(d) Time of Law Clerk - @ $125.00 per hour = $2,300.00; and

Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 5of117
(c) Expenses = $1,821.38.
TOTAL: $210,174.88.
Dated this al day of May, 2019.

LAW OFFICES OF JONATHAN V. GOODMAN
Attorneys for Debtor

(p=

By: LE Le —n-02"

J sig Vv. Goodman

  

 

Post Office Address

Jonathan V. Goodman

Law Offices of Jonathan V. Goodman

788 N. Jefferson Street, Suite 707
Milwaukee, WI 53202

Phone: (414) 276-6760; Fax: (414) 287-1199

Email: JGoodman@ameritech.net

Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 6 of 117
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

 

 

Inre:
Case No. 16-21329
Michael A. Grall, Chapter 11
Debtor-in-Possession. Jointly Administered
TIME OF ATTORNEY JONATHAN Y. GOODMAN
ADMINISTRATION

2016
02-22 Phone with Michael Gral re: preliminary matters 40
02-23 Preparation of insurance statement AO
02-23 Phone with Michael Gral re: real estate rents 30
02-23 Long conversation with Michael Gral re: Julia’s assets 30
02-23 Attention to email from Michael Gral re: salary and claim of Bielinski 40
02-24 Long conversation with Michael Gral re: various matters .40
02-24 Telephone conversation with Michael Gral re: publicity 30
02-24 Meeting with Michael Gral to open bank accounts 1.00
02-25 Phone with Michael Gral to open bank accounts at- US Bank, various other matters, —______ 1.99

meeting with Michael Gral
2-26. Phoneavith ichael Gralve-—yarieus-matters 30
02-29 Preparation of new order on motion to extend time 30
02-29 Attendance at hearing on extension 50
03-07 Meeting with Michael Gral re: schedules and cash collateral 1.00
03-08 Long conversation with Michael Gral re: schedules 1,00
03-09 Preparation of Order Approving Employment of Jonathan V. Goodman 20
03-09 Preparation of email to Laura Steele wondering what the essence of her objection is 30
03-15 Meeting to discuss Schedules 1.80
03-16 Preparation of Schedules A and B 1.50
03-17 Preparation of Schedule D 30
03-17 Preparation of Schedule C 50
03-17 Preparations of Schedules E, F, G and SOFA 2,00
03-17 Telephone conversion with Michael A. Gral re: schedules 20
03-18 Revisions to Schedules 1.00
03-25 Long conversation with Michael A. Gral in preparation for 341 hearing 3.00
03-28 Attendance at 341 hearing 3.00
04-01 Preparation for Order for Joint Administration 50

Total: 22.80

22.80 hours @ $300.00 per hour: $6,840.00

 

' The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key

Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case
No. 16-21329 and In re Capital Ventures, LLC, Case No, 16-21331. This pleading relates only to Jn re Michael

A. Gral, Case No. 16-21329.

Case 16-21329-gmh Doci14 Filed 04/20/16 Page 4of 14

Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 7 of 117

 
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

In re:
Case No. 16-21329
Michael A. Gral!, Chapter 11
Debtor-in-Possession. Jointly Administered
TIME OF ATTORNEY JONATHAN V. GOODMAN
AUTOMATIC STAY
2016
02-22 Long conversation with Ben Stern re: update 30
02-22 Return telephone call to Michael Polsky re: stay of state proceedings 30
02-23 Preparation of revisions to letter of Judge Gordo 50
02-23 Attention to email re: automatic stay from Michael Gral A0
03-07 Phone conversation with Michael Grail re: hearing on motion to dismiss 50
Total: 2.00

2.00 hours @ $300.00 per hour: $600.00

 

' The court is jointly administering J re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key

Biscayne, LLC, Case No, 16-21330; and, separately, the court is jointly administering In re Michael A, Gral, Case
No, 16-21329 and in re Capital Ventures, LLC, Case No, 16-21331. This pleading relates only to In re Michael
A, Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 1668 Filed 05/22/19

Case 16-21329-gmh Doc114 Filed 04/20/16 Page 5 of14

Page 8 of 117

 
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

In re:
Case No. 16-21329
Michael A. Gral!, Chapter 11
Debtor-in-Possession. Jointly Administered
TIME OF ATTORNEY JONATHAN VY. GOODMAN
BANKS
2016
02-22 Attention to email to Lou Burg from Johnson Bank 30
03-07 Long conversation with Joseph Fenzel re: Park Bank 40
03-14 Conversation with Rusty Long re: TCF Bank loan 30
Total: 1.00
1.00 hours @ $300.00 per hour: $300.00

 

' The court is jointly administering /n re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key

Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case
No. 16-21329 and Jn re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to Jn re Michael
A. Gral, Case No. 16-21329,

Case 16-21329-gmh Doc 1668 Filed 05/22/19

Case 16-21329-gmh Doc114 Filed 04/20/16 Page 6 of 14

Page 9 of 117

 
In re:

Michael A. Gral!,

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

Case No. 16-21329
Chapter 11

Debtor-in-Possession. Jointly Administered

TIME OF ATTORNEY JONATHAN V. GOODMAN

 

2016
02-22.
03-07

MISCELLANEOUS CREDITORS

 

Attention to email to Louis Burg at Johnson Bank 30
Telephone conversation with Joseph Fenzel re: case 30
60

Total:
.60 hours @ $300.00 per hour: $180.00

 

' The court is jointly administering Jn re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering Jn re Michael A, Gral, Case
No. 16-21329 and Jn re Capital Ventures, LLC, Case No. 16-21331, This pleading relates only to Jn re Michael

A, Gral, Case No. 16-21329.

Case 16-21329-gmh Doc114 Filed 04/20/16 Page 7 of 14

Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 10of 117

 
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

 

 

 

In re:
Case No. 16-21329
Michael A. Gral', Chapter 11
Debtor-in-Possession. Jointly Administered
TIME OF ATTORNEY JONATHAN V. GOODMAN
MOTIONS TO DISMISS AND APPOINTMENT OF CHAPTER 11 TRUSTEE
2016
02-22 Telephone conversation with Ben Stern re: update 30
02-22 Telephone conversations with Michael Polsky and Michael A. Gral re: A0
automatic bankruptcy stay
02-23 Attention to email re: appearance in state court on automatic stay 40
02-23 Telephone conversation with Michael A. Gral re: real estate entities 20
02-23 Long conversation with Michael A. Gral re: Julia as debtor 50
02-23 Attention to email to Michael A. Gral re: salary and Bielinski Bros. A0
02-25 Meeting with Michael A. Gral to open bank accounts and telephone 1,90
conversation re: various matters
02-26 Phone with Michael A. Gralre: other bank accounts at US Bank 30
03-01 Phone with Michael A. Gral re: insurance and bank accounts 40
03-02 Review of Bielinski brief 1.00
03-02 Meeting with Michael Gral and Mark Metz 1.50
03-03 Long telephone conversation with Michael A. Gral re: additional creditors 50
on committee
03-04 Long conversation with Michael A. Gral re: various matters 30
03-07 Telephone conversation with Michael A. Gral re: future hearings 30
83-97 Felephone eonversation with Tracy Coenen te: testinrony a6
03-07 Preparation of Motion to Bifurcate hearings 50
03-08 Preparation of Response Brief to Motion to Dismiss 3.50
43-08 Attemptto-centact Peter Bray-and Tracy Coenen aswitnesses FS
03-08 Long conversation with Michael A. Gral re: various matters A0
03-09 Long conversation with Michael A. Gral re: various matters 40
03-14 Response to Michael A. Gral’s email of March 14" 50
03-17 Long conversation with Michael A. Gral re: preparation for hearings 1.00
03-24 Meeting with Michael A. Gral and Derek H. Goodman to prepare exhibits 1.00
03-27 Long conversation with Michael A. Gral re: testimony

 

! The court is jointly administering Jn re Michael A. Gral, Case No, 16-21329 and Jv re Gral Holdings Key

Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering J re Michael A. Gral, Case
No. 16-21329 and Jn re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael
A. Gral, Case No. 16-21329.

Case 16-21329-gmh Docil4 Filed 04/20/16 Page 8of14

Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 11 of 117

 
Continuation

2 NO

 

 

 

 

03.28 Download exhibits from Bielinskt 3-80
03-25 Preparation of Pro Forma Plan of Reorganization 1,00
03-28 Preparation of Exhibit List and Witness List 75
03-28 Preparation of Pretrial Report 30
03-38 Letterte-aned telephone conversation-with Fudge Hattenger’s clerk te: 30
scheduling
03-29 Preparation of Objection to Motion of SBI .20
03-29 Preparation of Michael A, Gral 3.50
03-29 Letter to Judge Halfenger and supplement to pretrial report 50
03-29 Meeting -with-Fraey Coenest 2-06
03-30 Preparation of cross-exam questions 1.00
03-30 Attendance at court hearing 4.30
03.34 Telephone conversation with Tracey Coenen reporting results 26
04-01 Meeting re: projections 1.00
04-05 Telephone conversation re: projections 30
Total: 35.50
35.50 hours @ $300.00 per hour: $10,650.00

Case 16-21329-gmh Dociil4_ Filed 04/20/16

Case 16-21329-gmh Doc 1668 Filed 05/22/19

Page 9 of 14

Page 12 of 117

 
UNITED STATES BANISRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

In re:
Case No. 16-21329
Michael A. Gral’, Chapter 11

Debtor-in-Possession. Jointly Administered

TIME OF ATTORNEY JONATHAN V. GOODMAN

PROFESSIONALS

 

Disinterestedness
2.00

Total:
2.00 hours @ $300.00 per hour: $600.00

 

! The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and in re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering Jn re Michael A. Gral, Case
No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to in re Michael

A, Graf, Case No. 16-21329.

Case 16-21329-gmh Doc114 Filed 04/20/16 Page 10 of 14

Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 13 of 117

 
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

 

 

 

In re:
Case Na. 16-21329
Michael A. Gral', Chapter 11
Debtor-in-Possession. Jointly Administered
TIME OF ATTORNEY JONATHAN VY. GOODMAN
ASSOCIATE — DEREK H. GOODMAN
Administration
2016
02-20 Met with client to sign Schedules and reviewed Schedules 1.10
03-22 Reviewed Periodic Reports 80
Total: 1.90
1.90 hours @ $250.00 per hour: $475.00

 

1 The court is jointly administering In re Michael A, Gral, Case No. 16-21329 and In re Gral Holdings Key

Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case
No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael

A, Gral, Case No, 16-21329,

Case 16-21329-gmh Doc114 Filed 04/20/16 Page 11 of 14

Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 14 of 117

 
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

 

In re:
Case No. 16-21329
Michael A. Gral’, Chapter 11
Debtor-in-Possession. Jointly Administered
TIME OF ATTORNEY JONATHAN V. GOODMAN
ASSOCIATE — DEREK BH, GOODMAN
Motion to Dismiss
2016
03-22 Reviewed case law re; motion to dismiss and motion for appointing trustee; 2.60
03-22 edited brief in support of objection; conference with Jonathan V. Goodman 0.00
re: edits -NO CHARGE
03-29 Prepared Exhibits for hearing and file same 1.10
Total: 3.70
3.70 hours @ $250.00 per hour: $925.00

 

1 The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key

Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering Jn re Michael A. Gral, Case
No. 16-21329 and Jn re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael
A. Gral, Case No. 16-21329, :

Case 16-21329-gmh Doc 1668 Filed 05/22/19

Case 16-21329-gmh Doc114 Filed 04/20/16 Page 12 of 14

Page 15 of 117

 
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

In re:
Case No. 16-21329
Michael A. Gral’, Chapter 11
Debtor-in-Possession. Jointly Administered

 

TIME OF ATTORNEY JONATHAN V. GOODMAN

 

ASSOCIATE — DEREK H. GOODMAN

 

Professionals
2016
03-29 Research case law pertaining to conflict representing corporate affiliates in 2.90
a Chapter 11; prepared memorandum
Total: 2.90
2.90 hours @ $250.00 per hour: $725.00

 

1 The court is jointly administering Jn re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering Jn re Michael A. Gral, Case
No, 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael

A, Gral, Case No. 16-21329.

Case 16-21329-gmh Doc114 Filed 04/20/16 Page 13 of 14
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 16 of 117

 
In re:
Case No, 16-21329
Michael A. Gral’, Chapter 11

Debtor-in-Possession. Jointly Administered

COSTS —_ February 22, 2016 through April 8, 2016

Filing Fee $30.00
Postage $101.74
352 copies @ 10¢ per copy $35.20
Federal Express to Attorney Ader $31.68
Total costs: $198.62

 

! The court is jointly administering Jn re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering 47 re Michael A. Gral, Case
No. 16-21329 and Jn ve Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael

A. Gral, Case No. 16-21329.

Case 16-21329-gmh Doc114 Filed 04/20/16 Page 14 of 14

Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 17 of 117

 
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

In re:
Case No. 16-21329
Michael A. Gral!, Chapter 11

Debtor-in-Possession. Jointly Administered

 

TIME OF ATTORNEY JONATHAN V. GOODMAN

 

ADMINISTRATION

 

 

   

04-26 Telephone conversation with Michael re: payment of prepetition taxes 30
Total: 2.60
2.60 hours @ $300.00 per hour: $780.00

 

' The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case
No. 16-21329 and Jn re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael
A. Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 232 Filed 06/20/16 Page 4of8

Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 18 of 117

ae

 
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

 

In re:
Case No. 16-21329
Michael A. Grall, Chapter 11
Debtor-in-Possession. Jointly Administered
TIME OF ATTORNEY JONATHAN V. GOODMAN
BIELINSKI
2016
Pran Han to a 4 MA ath. alanhan

   

Coenen; telephone conversation with Peter Bray

 

04-19 Attention to email to Brad Hoeschen re: hearing on April 22" in state court 30

04-20 Long conversation with Michael Gral re: various matters including 30
Bielinski, SB-1, and other matters

04-22 Appearance in state court before Judge Yamahiro 1.00

04-24 Long conversation with Michael re: 2004 exam 30

D426 Felephone eorversation-withLrae ¥ Ceenen-re-—vatuattons 36

05-20 Preparation of Motion to Strike; Preparation of Opposition to Motion to 1.00
Modify Automatic Stay .

05-23 Meeting with Michael to go over 2004 testimony 2.00

05-26 Meeting with Michael to go over 2004 testimony 2.00

05-27 Attendance at 2004 exam 4.00
Total: 14.80
14.80 hours @ $300.00 per hour: $4,440.00

 

! The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case
No. 16-21329 and Jn re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael
A. Gral, Case No. 16-21329.

_ Case 16-21329-gmh Doc 232 Filed 06/20/16 Page 5of8

Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 19 of 117

 
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

 

 

Jn re:
Case No. 16-21329
Michael A. Grall, Chapter 11
Debtor-in-Possession. Jointly Administered
TIME OF ATTORNEY JONATHAN V. GOODMAN
CLAIMS

2016

63-414 Fetephone-conversation-with Rusty bong te-tis chent, TEF Bank 30

04-20 Preparation of Notice setting Deadline to File Proofs of Claim 50

Total: 0.80

.80 hours @ $300.00 per hour: $240.00

 

1 The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case
No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael
A. Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 232 Filed 06/20/16 Page 6of8

Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 20 of 117

ETRE ener apc

 

 

 
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

In re: .
Case No. 16-21329

Michael A. Gral', Chapter 11

Debtor-in-Possession. Jointly Administered

TIME OF ATTORNEY JONATHAN V. GOODMAN

 

PLAN
2016
04-17 Meeting with Michael re: formation of Plan 2.50
Total: 2.50
$750.00

2.50 hours @ $300.00 per hour:

 

1 The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering Jn re Michael A. Gral, Case
No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael

A. Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 232 Filed 06/20/16 Page 7 of8

Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 21 of 117

 

 

 
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

 

 

 

In re:
Case No. 16-21329
Michael A. Gral', Chapter 11
Debtor-in-Possession. Jointly Administered
TIME OF ATTORNEY JONATHAN V. GOODMAN
PROFESSIONALS
2016
H4-+8 Attentromrto-emattto Laura Steete te Amemted Appheatior tor 60
Employment
04-20 Atteatiento-emaitte Lanta Steete-re-_new appleattons for empto yrrrerit 46
Total: 1.00
1.00 hours @ $300.00 per hour: $300.00

 

' The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case
No. 16-21329 and Jn re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael
A. Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 232 Filed 06/20/16 Page 8 of 8

Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 22 of 117

JSSEOT Fy SAGE RTT ee

TREE
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

Tn re:
Case No. 16-21329
Michael A. Gral', Chapter 11
Debtor-in-Possession. | a Jointly Administered
TIME OF ATTORNEY JONATHAN V. GOODMAN
Primestar
05-02 Telephone conversation with Alex Martin re: adequate protection | 30
06-10 Preparation of objection to motion by Wilmington Savings Funds; attention _ 50
. to email to MAG forwarding same a
06-16 Telephone conversation with Mr. Martin re: motion for relief form 20
automatic stay
06-17 Telephone conversation with Mr. Martin re: adequate protection agreement 40
Total: - - 1.40
1.40 hours @ $300.00 per hour: $420.00

 

' The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case
No. 16-21329 and in re Capital Ventures, LLC, Case No, 16-21331. This pleading relates only to In re Michael
A. Gral, Case No. 16-21329,

Case 16-21329-gmh Doc 298 Filed 07/21/16 Page 4 of 10

Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 23 of 117

 

8 ERI PORE aT EES I
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

 

 

In re:
Case No. 16-21329
Michael A. Gral!, Chapter 11
Debtor-in-Possession. Jointly Administered
TIME OF ATTORNEY JONATHAN V. GOODMAN
ADMINISTRATION
2016
05-11 Attention to email to Michael Gral re: putting taxes on MORs 30
O6=14 Preparatron of pre=petition time to respomd to request tor additionat TS
information
06-26 Attentiente-ematte Laura Steete-for warding Order 36
Total: 1.35
1.35 hours @ $300.00 per hour: $405.00

 

! The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case
No. 16-21329 and Jn re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to Im re Michael
A. Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 298 Filed 07/21/16 Page 5 of 10

Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 24 of 117
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

In re:
Case No. 16-21329
Michael A. Gral!, Chapter 11
Debtor-in-Possession. J ointly Administered
TIME OF ATTORNEY JONATHAN V. GOODMAN
a Park Bank
2016 f
06-02 Long conversation with Joe Fenzel re: situation with Park Bank and the 50
_ loan guarantees | :
Total: © 50
50 hours @ $300.00 per hour: $150.00

 

' The court is jointly administering In re Michael A, Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case
No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael
A, Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 298 Filed 07/21/16 Page 6 of 10

Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 25 of 117

SERRE ROE FOP SEANT AE AEST TT CERRY ST CS att Sart

 

TIRES TEREST CO
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

 

 

   

 

 

 

 

   

In re:
Case No. 16-21329
Michael A. Gral’, Chapter 11
Debtor-in-Possession. Jointly Administered
TIME OF ATTORNEY JONATHAN V. GOODMAN
PROFESSIONALS

2016
05-92 Attendatree-at meeting with OS frustee’*s office tattemmpt torsettte disp utes t-56

unsuccessful)

Deonoentian pf pers: ALE date ef ey de de ae ce cee tobe

MAG
05-04 Attention to email to Laura Steele enclosing retainer agreements and 30

resolutions
05-19 Me 60
85-23 Prepatatior-ot pre-trial report rehearing t06
05-24. Mectine and-preparation ter hearing 3-66
05-25 Attenday cand -oreparati : Hate 0
05-26 Preparation of order to obtain compensation without applying to court 20
06-03 Preparation of orders granting first interim applications 20
06-06 Notice of application of interim compensation 10

06-06 Application to approve employment of Albert Solocheck as special counsel; 0
Affidavit of Disinterestedness; Motion for reduction of time

06-10 Telephone conversation with Albert Solocheck re: special counsel 30
Total: 13.40
13.40 hours @ $300.00 per hour: $4,020.00

 

1 The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael _A. Gral, Case
No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael
A, Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 298 Filed 07/21/16 Page 7 of 10

Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 26 of 117
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

Inre:

Michael A. Gral',

Case No. 16-21329

Debtor-in-Possession.

Chapter 11

Jointly Administered ©

 

TIME OF ATTORNEY JONATHAN V. GOODMAN

 

2016
05-10
06-13
06-15
06-15

PLAN

Preparation of Schedule IV to Disclosure Statement

Preparation of Disclosure Statement

_ Preparation of Notice of Motion and Motion to Extend Exclusivity Period
Preparation of Schedule V of Disclosure Statement

Total:
3.75 hours @ $300.00 per hour:

 

$1,125.00 .

' The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330, and, separately, the court is jointly administering In re Michael A. Gral, Case
No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael

A. Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 298 Filed 07/21/16

Case 16-21329-gmh Doc 1668 Filed 05/22/19

Page 8 of 10

Page 27 of 117

1.00
1.50
50
75
3.75

 

 

 

 

1 Pe RE PETE a a aA Pan aS
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

In re:
Case No. 16-21329
Michael A. Gral!, Chapter 11
Debtor-in-Possession. Jointly Administered
TIME OF ATTORNEY JONATHAN V. GOODMAN
BIELINSKI
2016
05-03 Attention to email to Neal Levin re: participation in 2004 examination of 50

Bielinski Bros.
05-03 Meeting with Michael Gral re: 20004 examination; Bielinski matters; hiring 2.00
special counsel; drafting of Plan and Disclosure Statement

05-09 Telephone conversation with Michael Gral re: 2004 examination schedule 50

05-10 Attention to email to Michael Gral re: objections to 2004 examination 40

05-10 Attention to email to Bosack and Stadler re: 2004 examination 50

05-11 Another long meeting with Michael Gral re: 2004 examination and 1.00
documentation

05-11 Attention to preparation of motion for relief from order on 2004 2.00
examination

05-16 Attention to email to Neal Levin re: 2004 examination 30

05-18 Meeting with Tracey Coenen and Mark Metz re: valuations 1.50

05-26 Preparation of objection to participation of Estate of Peter Margolis and 1.00
SB-1 2004 examination.

05-27 Objection to motion for order re: scope of automatic stay 1.00

06-01 Attention to email to Michael Gral re: 2004 examination and SB-1 AO
participation

06-02 Preparation of answer to plaintiff's complaint in Bielinski adversary 1.00

06-09 Telephone conversation with Michael Gral re: various matters including 50
Robert Ader, Gibraltar Bank, Albert Solocheck, and Ader responses

06-13 Meeting and appearance at motion for relief from automatic stay 2.50

06-15 Attention to email to Stadler and Bosack re: offer of settlement 75

    

office personnel
Total:
14.65 hours @ $300.00 per hour: $4,395.00

 

' The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case
No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael
A. Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 298 Filed 07/21/16 Page 9 of 10

Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 28 of 117
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

 

 

In re:
Case No. 16-21329
Michael A. Gral!, Chapter 11
Debtor-in-Possession. __ Jointly Administered
TIME OF ATTORNEY JONATHAN V. GOODMAN
- Homestead Loans
-05=34 Meeting with Mr: Grat re: Johnson Bank, Park Bank, toan terms, toan 1,00
_ maturation, and Key Biscayne interest rate :
Total: - . ~ 1.00
1.00 hours @ $300.00 per hour: $300.00

 

' The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A, Gral, Case
No. 16-21329 and Jn re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael
A, Gral, Case No. 16-21329,

Case 16-21329-gmh Doc 298 Filed 07/21/16 Page 10 of 10

Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 29 of 117

 
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

   

In re:
Case No. 16-21329
Michael A. Gral!, Chapter 11
Debtor-in-Possession. Jointly Administered
TIME OF ATTORNEY JONATHAN V. GOODMAN
Administration
2016
07-06 _— Attention to email to Laura Steele regarding Julia Gral’s credit card 30
07-26 Attention to letter to Laura Steele enclosing checks and fee statements 10
regarding quarterly fees*
Total: 0.50
50 hours @ $300.00 per hour: $150.00

* NOTE: Also divided with Capital Ventures, LLC — Case No. 16-21331

 

1 The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case
No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael
A, Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 348 Filed 08/23/16 Page 4 of 13

Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 30 of 117

sa a RT

 

 
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

In re:
Case No. 16-21329
Michael A. Gral', Chapter 11
Debtor-in-Possession. Jointly Administered
TIME OF ATTORNEY JONATHAN V. GOODMAN
Bielinski
2016
07-06 Long conversation with Michael A. Gral regarding various matters 1.00
including homestead, committee, attorney for committee, fees and discover
regarding Bielinski
07-06 Preparation of Notice of Examination and letter to Sean Bosack regarding 1.00
Frank Bielinski
07-08 Preparation of Declaration regarding Objection to Claim No. 10; email to 75
Michael A. Gral attaching same
Total: . 2.75
2.75 hours @ $300.00 per hour: $825.00

 

! The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case
No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael
A. Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 348 Filed 08/23/16 Page 5 of 13

Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 31 of 117

 
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

 

 

Inre:
Case No. 16-21329
Michael A. Gral’, Chapter 11
Debtor-in-Possession. Jointly Administered
TIME OF ATTORNEY JONATHAN V. GOODMAN
Creditors Committee
2016
07-01 Long telephone conversation with Michael A. Gral regarding committee 50
selection
OF OF Work Wir emait te Laure S teete regarding ecomnnritee +66
O08 Reyisiens-te-email te Laura Steele added comments regarding AMEI 5
statements
07-18 Preparation of Objection to Appointment of Committee of Unsecured 1.00
Creditors
07-20 Long conversation with Michael A. Gral regarding various matters but 1.20
mostly dealing with the committee and opportunities to object to the
composition
Total: 4.45
4.45 hours @ $300.00 per hour: $1,335.00

 

1 The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and Jn re Gral Holdings Key

Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case
No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael

A. Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 348 Filed 08/23/16 Page 6 of 13

Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 32 of 117

 

 
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

 

In re:
Case No. 16-21329
Michael A. Gral}, Chapter 11
Debtor-in-Possession. Jointly Administered
TIME OF ATTORNEY JONATHAN V. GOODMAN
Johnson Bank and PrimeStar
2016
07-11 Telephone conversation with Michael A. Gral regarding his conversation 30
with Johnson Bank
07-18 Preparation of reply to Mr. Martin regarding PrimeStar and settlement 50
Total: 0.80
0.80 hours @ $300.00 per hour: $240.00

 

! The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case
No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael

A. Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 348 Filed 08/23/16 Page 7 of 13

Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 33 of 117

 
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

In re:
Case No. 16-21329
Michael A. Gral!, Chapter 11
Debtor-in-Possession. Jointly Administered
TIME OF ATTORNEY JONATHAN V. GOODMAN
Miscellaneous
2016

07-20 Attention to email to Michael A. Gral regarding research on state court
charging orders and bankruptcy

Total:
0.50 hours @ $300.00 per hour: $150.00

 

1 The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key

50

50

Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case
No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael

A. Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 348 Filed 08/23/16 Page 8 of 13

Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 34 of 117

 

 

 

 
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

In re:
Case No. 16-21329
Michael A. Gral', Chapter 11
Debtor-in-Possession. Jointly Administered
TIME OF ATTORNEY JONATHAN V. GOODMAN
Motion to Compromise
2016
07-08 Telephone conversion with Mr. Metz regarding plan for Motion 30
07-15 Telephone conversation with Mr. Metz regarding work on Motion and Brief 30
07-26 Conference call with Michael A. Gral and Mr. Metz regarding Motion 50
07-31 Work on revisions to Brief in support of Motion 2.00
Total: 3.10
3.10 hours @ $300.00 per hour: $930.00

 

! The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and in re Gral Holdings Key

Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case
No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael
A. Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 1668 Filed 05/22/19

Case 16-21329-gmh Doc 348 Filed 08/23/16 Page9of13

Page 35 of 117

 

 

 
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

In re:
Case No. 16-21329
Michael A. Gral', Chapter 11
Debtor-in-Possession. Jointly Administered
TIME OF ATTORNEY JONATHAN V. GOODMAN
Plan
2016
07-25 Work on new projections 1.50
07-25 Alter Plan to meet new projections 1.00
07-26 Further work on Plan changes 2.00
Total: 4.50
4.50 hours @ $300.00 per hour: $1,350.00

 

1 The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key

Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case
No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael
A. Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 1668 Filed 05/22/19

Case 16-21329-gmh Doc 348 Filed 08/23/16 Page 10 o0f13

Page 36 of 117

ELA EET TT ETH eatin ot

 

 

 
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

In re:
Case No. 16-21329
Michael A. Grall', Chapter 11
Debtor-in-Possession. Jointly Administered

 

TIME OF ATTORNEY JONATHAN V. GOODMAN

 

   
 
 

Professionals
2016
07-11 Telephone conversation with Jason Pilmaier regarding appointment of 30
Solochek
07-21 Preparation of Application for interim compensation 2.00
Total: 3.30
3.30 hours @ $300.00 per hour: $990.00

 

' The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case
No, 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael

A. Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 348 Filed 08/23/16 Page 11of13

Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 37 of 117

 

   

 

 
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

In re:
Case No. 16-21329
Michael A. Gral', Chapter 11 *
Debtor-in-Possession. Jointly Administered
TIME OF ATTORNEY JONATHAN V. GOODMAN
SB1
2016
07-07 Response to Janczak regarding her email regarding 2004 exam 50
07-21 Attention to email to Neal Levin re: status of Rule 2004 exam on July 26" 30
07-25 Attention to email to Michael A. Gral regarding offer to settle 30
Total: 1.10

1.10 hours @ $300.00 per hour: $330.00

 

! The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and Jn re Gral Holdings Key

Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case
No. 16-21329 and Jn re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael
A. Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 1668 Filed 05/22/19

Case 16-21329-gmh Doc 348 Filed 08/23/16 Page 12 o0f13

Page 38 of 117

 
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

 

 

 

 

 

 

In re:
Case No. 16-21329
Michael A. Gral', Chapter 11
Debtor-in-Possession. Jointly Administered
TIME OF ATTORNEY JONATHAN V. GOODMAN
LAW CLERK
2016
QT Ayr ti 4 Fp de ck 44d spa 4 An
UT-UT Case Taw Tescalrecir mts Crediolis CONTI APPOUIUTIC Ut JU
O714 Coge lass tocantoh inte ereditearcepranat saa osade at 200.
SITLL Wase Tey OSC err tO Cretan COTTE CP PVITItnie ot See
O719 Cage lew:+ascanreh inte eraditercscommittee-apperteert 106.
ST Tt Wast To yy Lepear eer ity Ceres tas CU TIT tte CEP POTENT LLU
O7_12 Coaa It Ty jane lat sagt jaaty: 4 YAN
UTw iy wdase teaw TCScCdic@ly Oty CICUner Ss VUTEC AP PUTAUTIITO TE rT
Y7T1A Code las pocegeoh s49¢ sogditoyd 93 tan gt sy satan ant, 200
WT TT Taso tay TesCarcir ney CICU oT ss CURE rte PPV IIe J.T
07-26 Case law research into Dischargeability 3.20
Total: 15.20
15.20 hours @ $125.00 per hour: $1,900.00

 

' The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering Jn re Michael A, Gral, Case
No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael
A, Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 348 Filed 08/23/16 Page 13 of 13

Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 39 of 117

 

 
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

 

   

In re:
Case No. 16-21329
Michael A. Grall, Chapter 11
Debtor-in-Possession. Jointly Administered
TIME OF ATTORNEY JONATHAN V. GOODMAN
2016
09-01 Telephone conversation with Mark Metz re: appointment of an examiner, 40
dealing with selection of examiner and delegation of duties
09-01 Attention to email to Mark Metz confirming telephone conversation and 60
discussion regarding counsel for the committee and the fact that it appeared
that there was going to be two counsels
09-02 Preparation of Adequate Protection Order and attention to email to Lori 75
Fabian, counsel for Johnson Bank
09-07 Preparation of Objection to Appointment Applications 2.00
09-07 Attention to email to Laura Steele re: the Applications and whether she is 20
going to object
09-08 Attention to agreed to Adequate Protection Order re: Johnson Bank; 30
preparation of ECF letter to Judge Halfenger re: Order and hearing on
September 9”
09-09 Preparation of Time re: interim application * 50
09-15 Ex parte Motion to Extend Time to File Complete Interim Applications for 20
Fees together with Order Approving**
09-16 Attention to email to Mr. Gral re: failure to file pretrial report 30
09-19 Preparation of Motion to Extend Time to File Pretrial Report and 50
preparation of pretrial report re: Estate of P. Margolis
09-19 Preparation of Second Interim Application for Fees ** 1.00
09-20 Long telephone conversation with Mr. Gral re: various matters including 40
Motion to Compromise, Motion for Examiner, involvement of various
parties
09-20 Further work on fee applications* 20
09-21 Attention to email to Alexander Martin re: problems with his agreed to 50

order particularly regarding the tax language

 

1 The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering Jn re Michael A. Gral, Case
No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael
A. Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 499 Filed 11/01/16 Page 4of6
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 40 of 117

 

 
09-21

09-21
09-21
09-26

*Divided with Gral Holdings Key Biscayne, LLC — Case No. 16-21330

Preparation of deposition of Mr. Voeller, of Bielinski Brothers., re:

objection to claim
Further preparation and deposition

Long telephone conversation with Michael A. Gral re: results of deposition
Preparation of Notice of Motion and Motion to Use Credit Cards

Total:

15.35 hours @ $300.00 per hour: $4,605.00

1.00

3.00
50
50

15.35

**Divided with Gral Holdings Key Biscayne, LLC ~ Case No. 16-21330 and Capital Ventures,
LLC — Case No. 16-21331

Case 16-21329-gmh Doc 499 Filed 11/01/16
Case 16-21329-gmh Doc 1668 Filed 05/22/19

Page 5 of 6
Page 41 of 117

SEITE FST EP PPP POO

 
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

 

In re:
Case No. 16-21329
Michael A. Gral’, Chapter 11
Debtor-in-Possession. Jointly Administered
TIME OF ATTORNEY JONATHAN V. GOODMAN
ASSOCIATE — DEREK H. GOODMAN
2016
09-05 Research in marital property law re: individual property interest as former 3.10

marital property interest (Julia Gral dispute with Estate of Margolis)

Total: 3.10
3.10 hours @ $250.00 per hour: $775.00

 

! The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case
No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to Jn re Michael
A, Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 499 Filed 11/01/16 Page 6 of6
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 42 of 117
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

 

 

In re:
Case No. 16-21329
Michael A. Grall, Chapter 11
Debtor-in-Possession. Jointly Administered :
TIME OF ATTORNEY JONATHAN V. GOODMAN
11-01 Attention to email to J. Althsul re: lender having paid the 2014-15 taxes - 20 :
on Mr. Gral’s homestead :
11-08 Attention to email to S. Bosack with cc to client re: fee agreements and NO L
informing if documents are not received in five days, there will be a CHARGE E
motion to compel , i
11-08 Attention to email to M. Gral attaching U.S. Trustee’s objection to fees 10 :
11-09 Preparation of order approving use of credit card; attention to email to .60 i
S. Bosack and L. Steele attaching order
11-09 Attendance at hearings on claim objections and on motion to use credit 1.80
card :
11-09 Attention to telephone conversation with M. Dubis re: examiner status 20 :
11-10 Attention to-email to L. Steele re: What Debtor wants M. Dubis’ 7S
assignment to be
11-14 Attention to emails to I Altshul re: >: interference with agreement with 80 :
and bank

11-15 :
11-15 Attention to email to J. Althsul re: Wisconsin Department of Revenue 30 [
claim E
11-16 Preparation of Notice of Application to Employ Accountant; 30 :
preparation of Notice of Motion and Motion to Limit Notice :
11-17 Attention to email to L. Fabian re: committee objection 20 i
11-18 Telephone conversation with M. Gral re: MORs and nomenclature on 20 :
the front :
11-19 Preparation of objection to 2"¢ Interim Application of professionals 1.00 |
(creditors’ committee)

11-23 Attention to email to M. Gral re: L. Fabian and J ohnson Bank 30

 

' The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and Jn re Gral Holdings Key

Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case
No. 16-21329 and in re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to Jn re Michael
A. Gral, Case No. 16-21329. -

Case 16-21329-gmh Doc 647 Filed 01/20/17 Page 11 of 16
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 43 of 117
11-28
11-28

Attention to email to L. Steele re: questions about draws

Meeting with M. Gral re: discussing getting ready and documentation
for future hearings

Total:

8.65 hours @ $300.00 per hour: $2,595.00

Case 16-21329-gmh Doc 647 Filed 01/20/17
Case 16-21329-gmh Doc 1668 Filed 05/22/19

Page 12 of 16
Page 44 of 117

1.00

8.65

BATT BP SRO THRE PETS PP TRIP TAD OSE co ce EET AAR
Tn re:
Case No. 16-21329

Michael A. Gral!, Chapter 11
Debtor-in-Possession. Jointly Administered
SUMMARY OF TIME
Time Hours Amount
Jonathan V. Goodman 33.35 $10,005.00
Costs . $60.78
TOTAL: 33.35 $10,065.78

 

' The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case
No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to Im re Michael

A Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 647 Filed 01/20/17 Page 13 of 16
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 45 of 117

 
In re:
Case No. 16-21329

Michael A. Gral!, Chapter 11 :
Debtor-in-Possession. Jointly Administered
COSTS

Postage 60.78

Total costs: $ 60.78

Siig EET TATE FE SOSTLEE eT Pande FOES ge eth SG ERT ATE ad

 

 

 

' The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No, 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case b
No, 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to Im re Michael 4
A, Gral, Case No. 16-21329.

 

Case 16-21329-gmh Doc 647 Filed 01/20/17 Page 14 of 16
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 46 of 117
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

Inre:
Case No. 16-21329
Michael A. Gral!, Chapter 11
Debtor-in-Possession. Jointly Administered
TIME OF ATTORNEY JONATHAN V. GOODMAN
2016
12-01 Attention to communication to Mark Metz re: selection of examiner 30
12-02 Preparation of Objection to 3 Application of Altshul and Dash 1.00
12-02 Preparation of 7“ Interim Application to pay JVG 30
12-02 Conference call with Michael Gral and Johnson Bank re: settlement and 80
objection of committee
12-02 Long telephone conversation with Michael Gral re: preparation for hearing AO
on 12-05
12-02 Attention to email to Michael Dubis forwarding documents he requested 50
12-05 Preparation of Exhibit List and cheat sheet for hearing; meeting with 6.00
Michael Gral and Derek Goodman to prepare for hearing
12-05 Attendance at hearing 1.80
12-05 Attention to email to Lori Fabian and telephone conversation with Lori 50
Fabian re: position against committee
12-05 Conversation with Derek Goodman re: telephone call from Laura Steele 40
who evidently wanted to try to settle. I informed Derek Goodman to tell
Laura Steele that there would be no settlement
12-07 Telephone conversation with Michael Gral re: funding and preparation for 50
the hearing on 12-08
12-08 Attention to telephone call from Michael Dubis re: hearing on even date; 90
telephone conversation with Michael Gral re: conversations with Michael
Dubis re: the hearing and what his duties will be
12-08 . Preparation of letter to Judge Halfenger re: Order granting 2" application 30
for interim compensation and reimbursement of expenses
12-08 Preparation for hearing 50
12-08 Attendance at hearing on examiner 3.00
12-09 Preparation of order regarding applications to pay Jonathan V. Goodman; 75

attention to email to Laura Steele forwarding same

 

‘! The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key

Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case
No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael
A, Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 1668 Filed 05/22/19

Case 16-21329-gmh Doc 647 Filed 01/20/17 Page 15 of 16

Page 47 of 117
12-12

12-13

12-13

12-14
12-15

12-16

12-20

12-20

12-22
12-23

12-28

12-29
12-29
12-30
12-31

Case 16-21329-gmh Doc 1668 Filed 05/22/19

Attention to email to Lori Fabian re: problem with committee and objection
to email and problem with settlement

Attention to email to Laura Steele re: requested changes in the Order
Appointing Examiner

Preparation of Objection to Order Granting Second Application for Althsul
and Dash

Attention to email to Ader re: documents for examiner

Attention to email to Laura Steele in re: objections to proposed examiner
order (send initially to Michael Gral for review)

Attention to phone conversation with Michael Dubis re: meeting with
client

Attention to telephone conversation with Michael Gral re: meeting with
examiner and preparation therefore

Letter to Judge Halfenger re: Orders on compensation; telephone
conversation with Shay Agsten re: the letter and whether it was appropriate
Long meeting with Michael Dubis and Michael Gral

Attention to email to Michael Gral, Mark Metz, and Michael Dubis re:
when the next meeting will be.

Commence preparation objection to second interim application of
attorneys’ fees of creditors’ committee

Preparation of certificate of no objection to order to employ accountant
Preparation of order to employ accountant

Further work re: the application to pay creditors’ committee attorneys
Further work re: the creditors’ committee and finalization of creditors’
committee attorney fees :

Total:

33.35 hours @ $300.00 per hour: $10,005.00

Case 16-21329-gmh Doc 647 Filed 01/20/17 Page 16 of 16

Page 48 of 117

40

50

50

30
40

40
40
60

4.50
50

4.50
20
20

1.00

1.00

33.35

 
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

 

1 The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key

In re:
Case No. 16-21329
- Michael A. Gral!, Chapter 11
Debtor-in-Possession. Jointiy Administered
TIME OF ATTORNEY JONATHAN V. GOODMAN

2017
01-09 Attention to letter to Michael Dubis re: dates of availability 30
01-09 Attention to email to Michael A. Gral re: dates for meeting with examiner 30
01-09 Attention to email regarding SOFA #9 to Michael A. Gral 50
01-10 Attention to email to Alexander Martin re: 1‘' mortgage tax payment 30
01-10 Attention to objection to UCC motion for 2004 exam 1.00
01-17 Phone with Michael A. Gral re: future scheduled hearings and paying 20

accountant
01-19 Attention to email to Bosack re: January 20" hearing cc: Michael A. Gral 30
01-19 Telephone conversation with Michael A. Gral re: next day hearing and 40

preparation
01-19 Work on preparing for January 20 hearing 1.00
01-20 Meeting with Michael A. Gral re: preparation for hearing 40
01-20 Attendance at hearing re: claim objections 1.00
01-21 Attention to emails to Michael A. Gral re: payments to attorneys for 40

creditors committee
01-21 Preparation of objection to fees of counsel of creditors committee 4” 3.50

and Application

01-22
01-23 Email to UCC attorney re: request for budgets 30
01-23 Telephone conversation with Michael A. Gral re: BSI and tax escrows AQ
01-24 Attention to email to Michael A. Gral forwarding amended SOFA 30
01-25 Attention to email to Jeffrey E. Altshul re: requested budgets AO
01-25 Attention to email to Lori Fabian re: Johnson Bank payments 20
01-25 Attention to email to Alexander Martin re: January payment 20
01-26 Telephone conversation with Michael A. Gral re: meeting with examiner 30
01-26 Attention to email from Jeffrey E. Altshul re: dispute on Debtor’s budgets 50

Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case
No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael
A. Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 1668 Filed 05/22/19

Case 16-21329-gmh Doc 754 Filed 05/12/17 Page 3 of 18

Page 49 of 117
01-26

01-27
01-30

01-30
01-30

Review of property schedules prepared by Michael A. Gral; attention to
email from Michael A. Gral re: new property information

Meeting with examiner

Attention to email to Alexander Martin re: tax payment and tax escrow for
home and failure to turn over funds

Long email to Michael Dubis about his mediation of UCC requests
Attention to email to Michael A. Gral re: conversation with Michael Dubis
Total:

19.30 hours @ $300.00 per hour: $5,790.00

Case 16-21329-gmh Doc 754 Filed 05/12/17 Page 4 of 18
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 50 of 117

1.00

5.00
50

30
30
19.30
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

In re:
Case No. 16-21329
Michael A. Gral!, Chapter 11
Debtor-in-Possession. Jointly Administered
TIME OF ATTORNEY JONATHAN V. GOODMAN
Associate
Derek H. Goodman
2017
O1-11 Review and edit objection re: Motion for 2004 exam 60
01-23 Phone call with Michael Dubis re: supplemental documents. Email 40
regarding same
Total: 1.00
1.00 hours @ $250.00 per hour: $250.00

 

' The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and Jn re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering Jn re Michael A. Gral, Case
No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael
A, Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 754 Filed 05/12/17 Page 5 of 18
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 51 of 117
In re:
Case No. 16-21329

 

Michael A. Gral!, Chapter 11
Debtor-in-Possession. Jointly Administered
COSTS
Court Reporter invoice for Bielinski Deposition 157.60
Postage 37.00
80 photocopies at 10¢ per copy 8.00
Total costs: $202.60

 

! The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and Jn re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case
No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael

A. Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 754 Filed 05/12/17 Page 6 of 18
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 52 of 117
In re:
Case No. 16-21329

Michael A. Gral', Chapter 11

Debtor-in-Possession. Jointly Administered

SUMMARY OF TIME
February 2017

Time Hours — Amount
Jonathan V. Goodman 16.00 $4,800.00
Derek H. Goodman 8.20 $2,050.00
TOTAL: 24.20 $6,850.00

 

! The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering Jn re Michael A. Gral, Case
No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael

A. Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 754 Filed 05/12/17 Page 7 of 18
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 53 of 117
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

In re:
Case No. 16-21329
Michael A. Gral’, Chapter 11
Debtor-in-Possession. Jointly Administered
TIME OF ATTORNEY JONATHAN V. GOODMAN

2017

02-02 Attention to email to Bosack re: materials submitted to examiner 50

02-03 Attention to email to Michael A. Gral re: Estate of Peter Margolis 2°¢ mortgage 20

02-08 Attention to email to Michael A. Gral re: Ader’s summary that was submitted to 40
examiner ,

02-10 Long conversation with Michael Dubis re: alter ego and fraud claims of Bielinski .60

02-13 Long conversation with Michael Dubis re: information he received from opposite 50
side and how it was incorrect

02-14 Long conversation with Michael Dubis re: Ader and Margolis and the meeting that 40
was scheduled for 2/16

02-14 Attention to email to Michael A. Gral re: disclosure of items to Bosack 30

02-15 Long conversation with Michael A. Gral re: preparation for meeting with Dubis AQ

02-23 Begin preparation of Michael A. Gral for March 1, 2017 hearing 50

02-24 Meeting with Michael Dubis 2.00

02-24 Preparation of Debtor’s objection to 5™ monthly interim application of counsel for 1.50
UCC

02-26 Meeting with Michael A. Gral to prepare responses to certain information to 3.00
examiner send by opponents

02-27 Dictation of 3 memos to associate to prepare for hearing; JVG was appearing in 1.50
Waukesha, Wisconsin for a trial on same date

02-27 Attention to email to Michael Dubis re: information sent by Nina Beck 3.00

02-28 Long telephone conversation with Michael A. Gral re: preparation for hearing on 50
3/1

02-28 Preparation of tax memo to Michael Dubis .70
Total: 16.00
16.00 hours @ $300.00 per hour: $4,800.00

 

1 The court is jointly administering Jn re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key

Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case
No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael
A. Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 1668 Filed 05/22/19

Case 16-21329-gmh Doc 754 Filed 05/12/17 ~=Page 8 of 18 .

Page 54 of 117
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

Tn rez,
Case No. 16-21329
’ Michael A. Gral!, Chapter 11
Debtor-in-Possession. Jointly Administered
TIME OF ATTORNEY JONATHAN V. GOODMAN
Associate
Derek H. Goodman
2017

02-24 Met with client and Jonathan V. Goodman to prepare for upcoming hearing, 2.40
and reviewed materials for same

02-28 Met with client; prepared for hearing on following day; reviewed filings 5.80
and pleadings
Total: 8.20
8.20 hours @ $250.00 per hour: $2,050.00

 

1 The court is jointly administering In re Michael A. Grail, Case No. 16-21329 and Jn re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case
No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael
A. Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 754 Filed 05/12/17 Page 9 of 18
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 55 of 117
In re:
Michael A. Gral!,

Debtor-in-Possession.

SUMMARY OF TIME
March 2017

Time

Jonathan V. Goodman
Derek H. Goodman
Costs

TOTAL:

 

 

Case No. 16-21329

Chapter 11
Jointly Administered
Hours Amount
20.05 $6,015.00
5.20 $1,300.00
$49.39
25.25 $7,364.39

! The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key

Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering {In re Michael A. Gral, Case
No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael

A, Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 754 Filed 05/12/17
Case 16-21329-gmh Doc 1668 Filed 05/22/19

Page 10 of 18
Page 56 of 117
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

Jn re:
Case No. 16-21329
Michael A. Gral', Chapter 11
Debtor-in-Possession. Jointly Administered
TIME OF ATTORNEY JONATHAN V. GOODMAN

2017

03-01 Attentin to email to Shannon Cummings re: incorrect interest on Michael A. 20
Gral’s 1" mortgage

03-03 Attention to Michael Dubis requesting retrieval of operating and partnership 20
agreements and appraisals

03-03 Preparation of Objection to Michael Dubis’ 3"! monthly fee application 1.00

03-03 Attention to telephone call from Michael Dubis re: documents 10

03-07 Attention to email to Jeffrey Altshul re: valuation issues in Michael A. Gral 2004 30
exam

03-07 Long telephone conversation with Michael A. Gral re: fees, Dubis fee and .60
situation, Metz’s conversation with Dubis and continuation of Motion to
Compromise

03-08 Attention to email to Michael A. Gral re: request by committee counsel to settle its 20
interim fee application

03-11 Attention to work on list of objections to committee counsel fee application 2.50

03-12

03-15 Attention to long email to Jeffrey Altshul re: global settlement of all issues 70

03-16 Attention to email to Attorney Cummings and Attorney Martin providing correct 30
information as to interest paid on 1‘ mortgage in 2016

03-16 Attention to long email to Jeffrey Altshul re: settlement of payment of fees and 70
offer to defer

03-16 Attention to email to Sean Bosack requesting name of reporter for 2004 exam in 10
May of 2016 ©

03-17 Further work on preparation of Exhibit List re: Jeffrey Altshul fee application, 1.00
hearing

03-20 Continuation of preparation of Exhibit List and Pretrial Report re: Altshul Fee 1.50
application

03-24 Attention to email to Shannon Cummings re: failure to provide correct Form 1098 30
for interest paid in 2016 on 1 mortgage on Michael A. Gral’s residence

03-24 Preparation of objection to 120-day application of counsel for UCC 1.50

 

! The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case
No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael
A. Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 754 Filed 05/12/17 Page 11o0f18

Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 57 of 117
03-27
03-27
03-29
03-29
03-29
03-30
03-30
03-31

03-31

Case 16-21329-gmh Doc 1668 _ Filed 05/22/19

Preparation of Exhibit list and Pretrial Report for Goodman fee application -NO
CHARGE (Spend 1.00 hours)

Attention to email to Michael A. Gral re: notes of March 1“ hearing and
confidential matters that cannot be disclosed

Meeting with Michael A. Gral in preparation of March 31“ hearing and documents
to be sent to Altshul

Telephone conversation with Shay Agsten re: hearing

Further work on Pretrial Report re: Altshul fee application

Attention to email to Sean Bosack re: name of court reporter from 2004 exam
Attention to email to Altshul re: appraisals and meeting to discuss

Preparation for and attendance at hearing on court’s decision on motion for
summary judgment and adversary proceedings

Attention to email to Michael A. Gral re: Park Bank claim

Total:

20.05 hours @ $300.00 per hour: $6,015.00

Case 16-21329-gmh Doc 754 Filed 05/12/17 =Page 12 of 18

Page 58 of 117

0.00
75
2.50
10
2.00
10

20
3.00

20
20.05
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

In re:
Case No. 16-21329
Michael A. Gral’, Chapter 11
Debtor-in-Possession. Jointly Administered
TIME OF ATTORNEY JONATHAN V. GOODMAN
Associate
Derek H. Goodman
2017
03-01 Met with Michael A. Gral as prelude to hearing on March 1st 40
03-01 Attendance at hearing 4.80
Total: 5.20
5.20 hours @ $250.00 per hour: $1,300.00

 

1 The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case
No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael

A. Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 754 Filed 05/12/17 =Page 13 of 18
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 59 of 117
In re:
Case No. 16-21329

Michael A. Grall, Chapter 11
Debtor-in-Possession. Jointly Administered
COSTS
Bonded Messenger $49.39
$49.39

Total costs:

 

! The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering Jn re Michael A. Gral, Case
No. 16-21329 and Jn re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael

A. Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 754 Filed 05/12/17 + Page 14 of 18
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 60 of 117
In re:
Case No. 16-21329

Michael A. Gral’, Chapter 11
Debtor-in-Possession. Jointly Administered
SUMMARY OF TIME
April 2017
Time Hours Amount
Jonathan V. Goodman 29.35 $8,805.00
Costs $59.08
TOTAL: 29.35 $8,864.08

 

' The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case
No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael

A. Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 754 Filed 05/12/17 + Page 15 of 18
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 61 of 117
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

In re:
Case No. 16-21329
Michael A. Gral!, Chapter 11
Debtor-in-Possession. Jointly Administered
TIME OF ATTORNEY JONATHAN V. GOODMAN

2017

04-03 Attention to email to Michael Polsky requesting his assistance in settling the .60
disputes with Bielinski Bros.

04-03 Attention to email to Sean Bosack re: attempt to settle the disputes with Bielinski 50
Bros.

04-03 Work on Objections of the Estate to the interim fee application of creditors 1.75
committee counsel in anticipation of hearing on May 5, 2017

04-03 Meeting with Michael A. Gral to discuss settlement, meeting with Michael Polsky 50
re: fees, the UCC, problem with Michael Dubis, the examiner, the examiner’s time
and obtaining records from the examiner

04-11 Preparation of Michael A. Gral time for March 2017 75

04-13 Meeting with Michael A. Gral to discuss extension of exclusivity period, file an 1.50
Amended Plan, meeting with Michael Polsky, documentation to be obtained from
Michael Dubis and fee situation regarding payment to UCC and Jonathan V.
Goodman

04-13 Attention to email to Michael Polsky re: matters for discussion at potential April 50
17, 2017 meeting with Michael A. Gral and Jonathan V. Goodman

04-14 Attention to email to Michael Polsky canceling meeting due to illness of Jonathan 10
Vv. Goodman

 

re: the appeal (given that firm” s associate had left ft firm)

 

04-15 Review of Notice of Appeal documents and request for leave to appeal 1.00
interlocutory order on summary judgment

04-17 Preparation of Estate’s objection to UCC fees scheduled for May 5, 2017 2.00

04-17 Attention to email to Michael A. Gral re: appeal and the judicial assignment and AQ
opinion that Judge Pepper will recuse herself

04.17 Telephone conversation with Suzie Morenci, an employee ofa legal research 30
group out of New York City re: handling appeal research

04-20 Meeting with Michael Polsky and Michael A. Gral and associate of Michael 2.00
Polsky

04-20 Preparation of 10% Application to pay Jonathan V. Goodman (MARCH 2017) 50

 

1 The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and Jn re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering fn re Michael A. Gral, Case
No. 16-21329 and Jn re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael
A. Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 754 Filed 05/12/17 + =Page 16 of 18
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 62 of 117
 

(normally this would be not compensable because it it is not work 0 on n collecting fees.
However, applicant is requesting that applicant be reimbursed for this time
because it involves the objection of the UCC to certain fee requests, which were
not objected to by the US Trustee, and which was done in retaliation for not
providing budgets to UCC and because the UCC’s objection was totally without
merit).

Attention to email to Michael Polsky thanking him for meeting of April 20, 2017
(Nt O CHARGE)

 

 

04-25

04-25

04-26

04-26
04-27

04-28

04-28
04-28

04-29

Case 16-21329-gmh Doc 1668 Filed 05/22/19

his fee apps

Preparation of Objection to the 6% Application for Compensation filed by the UCC

by J oy Altshul

exchange fe for oviding documentation

Review of applicable law re: right to appeal interlocutory order; limited research
on the issue

Long conversation with Michael A. Gral re: Bielinski Bros’ appeal to District
Court; how to pay how to resist same; and timing for response

Preparation of Abstract of Transcript of 2004 of Michael A. Gral dated May 27,
2016

Attend scheduling conference re: adversary while appeal is pending

Preparation of Memorandum in Opposition to the Motion of Bielinski Bros. for
leave to appeal

Conversation with Mr. Wasserman re: agreement to settle dispute re: firm’s fee
application

Long telephone conversation with Mr. Wasserman re: settling Carlson Dash’s fees
Attention to email to Michael Dubis re: documentation and further fee

applications

Further preparation for objection to UCC attorney fee requests re: May 5, 2017
hearing

Total:

29.35 hours @ $300.00 per hour: $8,805.00

Case 16-21329-gmh Doc 754 Filed 05/12/17 Page 17 of 18

Page 63 of 117

1.50

A0

1.50

10
3.50

20

50
75

4.00

29.35
In re:
Case No. 16-21329

Michael A. Gral', Chapter 11
Debtor-in-Possession. Jointly Administered
COSTS
Fedex $59.08
$59.08

Total costs:

 

! The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case
No. 16-21329 and Jn re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael

A. Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 754 Filed 05/12/17 Page 18 of 18
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 64 of 117
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

 

In re:
Case No. 16-21329
Michael A. Gral', Chapter 11
Debtor-in-Possession. Jointly Administered
TIME OF ATTORNEY JONATHAN V. GOODMAN
2018
*04-06 Read Brief of Margolis Group. Made notes in contemplation of Brief 1.00
04-06 Attention to email to Michael A. Gral re: date for meeting with Attorney Hiltz 10
04-07 Telephone conversation with Attorney Fenzel re: Park Bank — NO CHARGE 0.00
*04-07 Further work on reviewing Margolis Brief A0
*04-08 Read transcript of 2/14/18 hearing and making notes re: Margolis 1.30
04-09 Preparation of 3 120-Day Application for fees 2.00
**04-10 Telephone with Michael A. Gral call on various matters including Bielinski 50
estimation of claim, Brief of Margolis, and preparation for hearing on April 11
04-11 Phone with Attomey Hiltz re: various matters including meeting later in the 20
month and objections to Plan
*04-12 Further review of transcript re: Margolis claim 30
*04-14 Further work on transcript re: Margolis 30
04-17 Preparation of Application to Appoint Accountant (Peter Bray) 50
04-17 Attention to email to Attorney Fenzel re: review of Park Bank email -NO 0.00
CHARGE
*04-17 Commence work on Brief in connection with Margolis claims .80
04-19 Preparation of Affidavit of Disinterestedness of Peter Bray (.50); long email to .80
Peter Bray explaining Application and sending along the Application (.30)
04-19 Travel back and forth to Chicago -- NO CHARGE 0.00
04-19 Meeting with Attorney Hiltz m Chicago 4.00
*04-21 Work on drafting Brief re: Margolis fees 1.00
*04-21 Further work on Brief re: Margolis fees 1.00
*04-24 Further work on Brief re: objection to claim of Margolis Group 1.30
04-24 Preparation of Stipulation re: delaying hearing on Disclosure Statement .80
04-24 Review of Attorney Hiltz’s changes to Stipulation 30
04-25 Preparation of Notice of Application to Approve Appomtment of Peter Bray 30
*04-25 Further work on Brief re: Margolis Group 1.00
*04-26 Preparation of Schedule A to Margolis Brief 1.00
*04-26 Further work on Schedules B, C and D of Brief 1.30
*04-26 Long conversation with Mr. Chopko, real estate appraiser for Debtor 30

 

! The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key

Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case
No. 16-21329 and Jn re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael

A, Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 1548 Filed 09/18/18 Page3of8
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 65 of 117
2018

*04-27 Further work on Brief re: Margolis claim 1.00
*04-27 Further work on Schedules B, C and D of Brief .60
*04-28 Edit Brief re: Margolis 1.00
*04-29 Re-read transcript to supplement Brief 1.00
04-30 Preparation of April 2018 time 30

Total: 24.40

24.40 hours @ $410.00 per hour: $10,004.00

Advanced Costs

Postage $ 76.14

324 copies @ 10¢ per copy $ 32.40

TOTAL: $108.54

* Divided between the three jointly-administered bankruptcies
** Divided between Michael A. Gral bankruptcy and Capital Ventures, LLC bankruptcy

Case 16-21329-gmh Doc1548 Filed 09/18/18 Page 4of8
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 66 of 117
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

 

In re:
Case No. 16-21329
Michael A. Gral!, Chapter 11
Debtor-in-Possession. Jointly Administered
TIME OF ATTORNEY JONATHAN V. GOODMAN
2018
**05-01 Attention to email to John Hiltz re: Stipulation between UCC and Michael A. .20
Gral re: treatment of UCC encompassing Bielinski Brother’s claim in CV, as
treated in competing Plan of Town Bank
*05-01 Work pertaining to the proposed brief in opposition to the claim of Margolis in 50
all three cases, specifically preparing Schedule F to brief, which contained
certain aspects of Mr. Ader’s claim for attorney fees and Mr. Kerkman’s claim
for attorney’s fees
*05-01 Edit changes to the brief re: Margolis 70
*05-01 Further work in preparing brief in opposition to the Margolis claims paying AQ
particular attention to additional schedules and editing the brief
*05-02 Preparation of Schedules D and E to the brief, which also is related to specific 30
‘items objected to in the timesheets of Mr. Ader and Mr. Kerkman
*05-02 Further work on editing brief re: Margolis 40
05-03 Attention to email to Michael A. Gral and Mr. Hiltz re: meeting in Chicago 10
*05-03 Further work on editing brief and schedules 25
*05-03 Preparation of stipulation between debtors and Nancy Margolis along with 40
order regarding same and emailing same to Mr. Kerkman, regarding delaying
response to Margolis claim in exchange for trying to work out differences
05-04 Preparation of motion to obtain secured credit through Michael A. Gral’s life 50
insurance
05-07 Attention to email to Michael A. Gral re: information on Michael A. Gral’s .20
insurance policies
*05-07 Preparation of revision to proposed settlement agreement with Margolis 70
05-09 Meeting with various parties regarding various issues at Jonathan V. 2.00
Goodman’s office including Debtor and Mr. Metz. Subject of conversation was
the adversary proceedings commenced by Mr. Metz, problems with Park Bank
and the creditors committee lawyer
05-10 Attention to email to Mr. Fenzel with a copy of Michael A. Gral re: Park Bank 50
actions against entities owned by Debtor
05-10 Phone with conversation with Mr. ONeill re: Louis Gral -NO CHARGE 0.00
05-10 Preparation of certificate of no objection to 3 120-day fee application 10

 

' The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and Jn re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case
No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael
A, Gral, Case No. 16-21329.

Case 16-21329-gmh Doc1548 Filed 09/18/18 Page5of8

Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 67 of 117
05-22
05-23
05-24
05-24
05-24
05-25
05-25
05-29
Q5-30
05-30

*05-31

Attention to email to Michael A. Gral re: admitting service on pleadings — NO
CHARGE

Attention to email to Michael A. Gral re: conflicts - NO CHARGE

Attention to email to Mr. Hiltz re: his fee application and problems with it
regarding research activities, inter office meetings and lumping

Preparation of notice of motion to obtain secured credit from Northwestern,
Mutual Life Insurance Co.

Attention to email to Mr. Hiltz cancelling meeting of 5/22

Preparation of list of objections to Mr. Hiltz’s fee application (.90) email
objections to Mr. Hiltz (.10) .

Preparation of proposed order on motion to obtain secured credit

Attention to email to Mr. Fenzel re: Park Bank and the Gral family — NO
CHARGE

Long meeting with various parties re: Park Bank problem and law sutts vs.
various entities - NO CHARGE

Preparation of adversary complaint vs. Park Bank

Preparation of motion for injunctive relief

Work on preparing adversary proceedings vs. Park Bank to restrain them from
proceeding against various entities

Review of new invoice from Mr. Hiltz for corrections on the original fee
application

Preparation of notice of motion for preliminary injunction -NO CHARGE
Instructions regarding mailing summons — NO CHARGE

Attention to email to Michael A. Gral re: amended fee application of Mr. Hiltz
Preparation of letter to John Herreman re: Park Bank adversary proceeding
(Herreman is the Attorney for the tenant of Integral Investments Silver Spring,
LLC) —-NO CHARGE

Motion to Shorten Negative Notice re: objection to Motion for a Preliminary

Injunction

Preparation of time for May 2018

Total:

15.25 hours @ $410.00 per hour: $6,252.50
Advanced Costs

Postage: $31.96
Certified Mailing to D. Werner & M.P. Mahoney $13.76
136 photocopies at 10¢ per copy $13.60
TOTAL: $59.32

* Divided between the three jointly-administered bankruptcies
**Divided between Michael A. Gral bankruptcy and Capital Ventures, LLC bankruptcy

Case 16-21329-gmh Doc 1548 Filed 09/18/18 Page6of8

Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 68 of 117

0.00

0.00
50

20

10
1.00
30
0.00
0.00

2.00
1.00
1.00

50
0.00
0.00

.10
0.00

.80

50
15.25
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

In re:
Case No. 16-21329
Michael A. Gral!, Chapter 11
Debtor-in-Possession. Jointly Administered
TIME OF ATTORNEY JONATHAN V. GOODMAN
2018
07-05 Phone with Michael A. Gral re: hiring Peter Bray 20
07-06 Preparation of Objection to Motion to Dismiss Adversary Complaint 1.50
Q7-06 Meeting to discuss Park Rank problem, ucC proposals, and payment of 100

 

fees to Attorney Hiltz
Dens ods a cuctta i =

 

and Jonathan V. Goodman

 

07-11 Meeting with Michael A. Gral to discuss Attorney Hiltz issue and 20
declaratory judgment matter being handled by Mark Metz

07-11 Preparation of Certificate of No Objection re: Application to Appoint 30
Peter Bray; preparation of Order Appointing Peter Bray

07-12 Travel to Chicago to meet with Attorney Hiltz -NO CHARGE 0.00

07-12 Meeting with Attorney Hiltz 3.50
uniting with Park Bank

07-16 Preparation of term sheet for UCC 2.50

07-19 Phone with Pam Bastian obtaining BPO on Michael A. Gral’s home — 0.00
NO CHARGE

07-24 Final review of term sheet before ¢ forwarding to > Attorney F Hiltz, 40

 

mediate the issue

08-01 Phone with Jim Cavanaugh re: testifying at August 15" hearing .L0

08-02 Preparation of List of Witnesses for August 15™ hearing 50

08-06 Preparation of Exhibit List for August 15" hearing 50

08-06 Attendance at pretrial hearing for August 15" hearing 20

08-08 Meeting with Michael A. Gral re: his 2004 exam 1.00

08-09 Attention to email to Attorney Mason re: documents for Michael A. Gral 70
2004 exams

 

1 The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case
No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael
A. Gral, Case No. 16-21329.

Case 16-21329-gmh Doc1548_ Filed 09/18/18 Page 7 of8
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 69 of 117
 

trust to his personal account

 

08-13 Phone with Jim Cavanaugh re: his inability to testify 20
08-13 Preparation for August 15" hearing 4.50
08-14 Preparation for August 15™ hearing 50
08-14 Phone with Attorney Hiltz re: August 15” hearing 20
Q8-14 Preparation of report pursuant to document no,1478- status of payments 60
to Jonathan V. Goodman and Attomey Hiltz
08-14 Preparation for August 15" hearing 3.00
08-15 Attendance at trial of the adversary proceedings 7.50
08-15 Preparation of Application to Approve Payment to Accountant (.20); 50
preparation of Notice of Application to Approve Payment to Accountant
(20); attention to email to Michael A. Gral to review Application and
invoice attached thereto (.10)
08-17 Meeting with Michael A. Gral to discuss 2004 exam 50
08-20 Preparation of letter to Judge Halfenger enclosing Notice of Motion and 60
Motion to Appoint Receiver in state court case
08-22 Long conversation with Mr. Svette representing Cadles of Grassy A0
Meadows tre: his interpretation of the UCC term sheet
08-22 Preparation of email to L. Steele indicating that Jonathan V. Goodman 10
will object to answering any questions at August 24" 2004 exam of
Michael A. Gral
08-24 Attendance at 2004 exam 5.00
08-28 Attention to email to Attorney Ader requesting that he withdraw his 10
claim in Michael A. Gral bankruptcy
08-28 Attention to email to L. Steele re: questions in writing that she wanted to 10
ask at 2004 exam
08-29 Attendance at hearing where Judge Halfenger issued his opinion — NO 0.00
CHARGE
08-29 Strategy and meeting with Michael A. Gral after hearings on August 29" 50
Total: 37.90
37.90 hours @ $410.00 per hour: $15,539.00
Advanced Costs
Postage: $28.67
Train Ticket (4/19/18) $46.50
Train Ticket (7/12/18) $46.50
124 photocopies at 10¢ per copy $12.40
TOTAL: $134.07
2

Case 16-21329-gmh Doc 1548 Filed 09/18/18 Page 8of8
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 70 of 117
 

THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

ie i
DATED: June 13, 2016 OWL hla

i Michael Halfén er|
United States Banktuptcy Judge

UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF WISCONSIN

 

In the matter:
Michael Gral}, Case No. 16-21329-GMH

Debtor-in-possession Chapter 11

 

ORDER GRANTING IN PART FIRST INTERIM APPLICATION FOR
ALLOWANCE OF FEES AND REIMBURSEMENT OF EXPENSES FILED BY
COUNSEL FOR DEBTOR MICHAEL A. GRAL

 

Counsel for the debtors filed its first interim application for payment of fees and
reimbursement of expenses for debtor Michael A. Gral, requesting $21,295 in attorneys’
fees and $198.62 in expenses, for a total of $21,493.62.

Counsel’s time descriptions lack sufficient detail, and counsel is instructed to
provide more detailed time descriptions in future fee applications.

The court has reviewed the application and the United States Trustee’s response

to the application. The court approves interim fees and costs in the total amount of

 

1 The court is jointly administering In re Michael Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael Gral,
Case No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates to In re Michael
Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 219 Filed 06/13/16 Page 1of2
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 71 of 117
$17,278.62. The court reserves its ruling on $4,215 of the requested fees and may decide
to disallow those fees in whole or in part in connection with counsel's final application
for compensation.

The $4,215 in fees that are not currently approved relate to the following: two time
entries on February 25, 2016, in the amount of 1.9 hours that appear to have been counted
twice (compare CM-ECF Doc. No. 114 pages 4 and 8); two time entries on February 26,
2016, in the amount of 0.3 hours that appear to have been counted twice (compare CM-
ECF Doc. No. 114 pages 4 and 8); a time entry on March 7, 2016, in the amount of 0.3
hours that states that the debtor’s counsel spoke with Tracy Coenen regarding
unexplained testimony (p. 8); a time entry on March 8, 2016, in the amount of 0.75 hours
that states that debtor’s counsel attempted to contact “Peter Bray and Tracey Coenen as
witnesses” for unexplained testimony (p. 8); a time entry on March 28, 2016, for 3 hours
to “[dJownload exhibits from Bielinski’ (p. 9); a time entry on March 28, 2016, for 0.3
hours for unexplained scheduling (p. 9); a time entry on March 29 for 2 hours for an
unexplained meeting with Tracy Coenen (p. 9); a time entry on March 31 for 0.2 hours for
an unexplained telephone conversation with “Tracy Coenen reporting results” (p. 9) ;
2hours of time entries for work performed on the amended affidavits of
disinterestedness and applications to employ (p. 10); and a time entry on February 20 in
the amount of 1.10 hours for the signature of schedules that are dated March 21, 2016
(CM-ECF Doc. No. 114 at 11 and Doc. No. 52 at 50).

This interim award is subject to further review and possible disgorgement upon
final application.

The compensation may only be paid by the Estate of Michael Gral and not from

the bankruptcy estates of the other two jointly administered debtors.

HEHEHE

Case 16-21329-gmh Doc 219 Filed 06/13/16 Page 2 of 2
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 72 of 117
THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: July 6, 2016 Wel. Woda

I Michael Halfén er|
United States Banktuptcy Judge

 

UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF WISCONSIN

 

In the matter:
Michael Gral}, Case No. 16-21329-GMH

Debtor-in-possession Chapter 11

 

ORDER GRANTING IN PART SECOND INTERIM APPLICATION FOR
ALLOWANCE OF FEES AND REIMBURSEMENT OF EXPENSES FILED BY
COUNSEL FOR DEBTOR MICHAEL A. GRAL

 

Counsel for the debtors filed its second interim application for payment of fees
and reimbursement of expenses for debtor Michael A. Gral, requesting $6,510 in
attorney’s fees and $6.90 in expenses, for a total of $6,516.90.

Counsel’s time descriptions lack sufficient detail, and counsel is instructed to
provide more detailed time descriptions in future fee applications.

The court has reviewed the application and the United States Trustee’s response

to the application. The court approves interim fees and costs in the total amount of

 

1 The court is jointly administering In re Michael Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael Gral,
Case No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates to In re Michael
Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 268 Filed 07/07/16 Page1of2
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 73 of 117
$4,266.90. The court reserves its ruling on $2,250 of the requested fees and may decide to
disallow those fees in whole or in part in connection with counsel’s 120-day interim
application for compensation. Counsel should file the 120-day interim application for
compensation on or before September 15, 2016, covering the time period of April 9, 2016,
through August 31, 2016. When counsel files that interim application for compensation,
the court will hold a hearing and will determine whether the fees withheld to date should
be disallowed in whole or in part.

The $2,250 in fees that are not currently approved are itemized in the supplement
filed by the United States Trustee on June 29, 2016. CM-ECF Doc. No. 258.

This interim award is subject to further review and possible disgorgement upon
final application.

The compensation may only be paid by the Estate of Michael Gral and not from

the bankruptcy estates of the other two jointly administered debtors.

HHHHE

Case 16-21329-gmh Doc 268 Filed 07/07/16 Page 2 of 2
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 74 of 117
THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: August 8, 2016 Qt LW loa —

Michael Halfén er{
United States Banktuptcy Judge

 

UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF WISCONSIN

 

In the matter:
Michael Gral!, Case No. 16-21329-GMH

Debtor-in-possession Chapter 11

 

ORDER MODIFYING JUNE 9, 2016, ORDER ON INTERIM FEE APPLICATION
PROCEDURE AND ORDER GRANTING IN PART THIRD INTERIM
APPLICATION FOR ALLOWANCE OF FEES AND REIMBURSEMENT OF
EXPENSES FILED BY COUNSEL FOR DEBTOR MICHAEL A. GRAL

 

Counsel for the debtors filed its third interim application for payment of fees and
reimbursement of expenses for debtor Michael A. Gral, requesting $10,815 in attorney’s
fees and $30.80 in expenses, for a total of $10,845.80.

Counsel’s third interim application in part seeks approval of fees for services
rendered in months covered by earlier interim fee applications. The United States Trustee

objects to these requests. Counsel states that he did not intend the first and second interim

 

1 The court is jointly administering In re Michael Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael Gral,
Case No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates to In re Michael
Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 312 Filed 08/09/16 Page 1of4
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 75 of 117
applications to be the only requests for compensation for work performed within the time
periods covered by those interim applications. He adds that in his “office system, many
times when counsel is ready to dictate time, not all of the time is received
contemporaneously with the dictation. In this submission, there is time going all the way
back to April which had not been previously billed. All of this time will be resubmitted
for final approval in September.” CM-ECF Doc. No. 298. This is difficult to understand.

In all events, the intent of the June 9, 2016, order (CM-ECF Doc. No. 208) allowing
monthly interim fee applications was that counsel would submit for approval all fees
requested for the previous month akin to how a lawyer would bill a client that insists on
monthly bills. The order’s goal was both to allow counsel a means of receiving interim
payments more expeditiously, and to allow the United States Trustee and the court a
means to monitor efficiently the estate’s ongoing administrative costs. Counsel’s
submission of requests for approval of time spent in previous months defeats the later
goal: it requires the UST and the court to devote resources to evaluating whether there is
duplicative billing and it makes any single month’s application an unreliable indicator of
the fees incurred by the estate.

There should be no future disputes on this score: If counsel desires monthly
approval of interim fee applications, all compensable time spent and fees incurred during
the month must be reported on a single application filed at or before the time the debtor’s
monthly operating report for that month is due. Counsel must submit one interim
application that covers one discreet time period. Fees sought for time or reimbursement
of expenses not so submitted (beginning with fees incurred after the date of this Order)
may only be sought as part of a final fee application. With respect to fees sought for time
or reimbursement of expenses that have not been submitted before the date of this Order,
counsel must submit all such fees or expenses in the 120-day interim application that is

due by September 15, 2016.

Case 16-21329-gmh Doc 312 Filed 08/09/16 Page 2 of 4
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 76 of 117
Additionally, many of counsel's time descriptions lack sufficient detail. Counsel is
cautioned that the failure to provide detailed time descriptions is sufficient grounds to
deny future requests to approve fees.

Finally, counsel should in the future submit to the court a chronological
itemization of time charges for each case or adversary proceeding not divided by task
categories. This requirement is in addition to whatever format the UST may require.

* %

The court has reviewed the application and the United States Trustee’s objection
to the application. The court approves interim fees and costs in the total amount of
$6,600.80.

The court reserves decision on approving the additional $4,245 of the requested
fees and may decide to disallow those fees in whole or in part in connection with
counsel’s subsequent 120-day interim application for compensation. Counsel should file
the 120-day interim application for compensation on or before September 15, 2016,
covering the time period of April 9, 2016, through August 31, 2016. As with future
monthly interim fee requests, the 120-day interim applications (indeed all future
applications) must be accompanied by a chronological itemization of time not divided by
task category. The court may hold a hearing on the 120-day interim application to
determine whether the fees withheld to date should be disallowed in whole or in part.

The $4,245 in fees that are not currently approved are as follows: 0.75 hours on
June 14; 0.30 hours on June 26; 1.50 hours on May 2; 2.00 hours on May 2; 0.60 hours on
May 19; 1.00 hours on May 23; 3.00 hours on May 24; 3.70 hours on May 25; 0.30 hours on
June 16; and 1.00 hours on May 31.

This interim award is subject to further review and possible disgorgement upon
final application.

The compensation may only be paid by the Estate of Michael Gral and not from

the bankruptcy estates of the other two jointly administered debtors.

Case 16-21329-gmh Doc 312 Filed 08/09/16 Page 3of4
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 77 of 117
HeeHH

Case 16-21329-gmh Doc 312 Filed 08/09/16 Page 4of4
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 78 of 117
THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: September 21, 2016 dle

. Michael Halfén er|
United States Bankfuptcy Judge

 

UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF WISCONSIN

 

In the matter:
Michael Gral!, Case No. 16-21329-GMH

Debtor-in-possession Chapter 11

 

ORDER GRANTING IN PART FOURTH INTERIM APPLICATION FOR
COMPENSATION FILED BY COUNSEL FOR DEBTOR MICHAEL A. GRAL

 

Counsel for the debtors filed its fourth interim application for payment of fees and
reimbursement of expenses for debtor Michael A. Gral, requesting $8,200 in attorney’s
fees and $113.69 in expenses, for a total of $8,313.69.

Counsel’s fourth interim application seeks approval of fees for services rendered

 

1 The court is jointly administering In re Michael Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael Gral,
Case No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates to In re Michael
Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 405 Filed 09/21/16 Page 1of2

Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 79 of 117
between July 1, 2016, and July 31, 2016.

The court has reviewed the application and the United States Trustee’s objection
to the application. The court approves interim fees in the amount of $5,845 and costs in
the amount of $113.69, for a total of $5,958.69.

The court reserves decision on approving the additional $2,355 of the requested
fees and may decide to disallow those fees in whole or in part in connection with
counsel’s subsequent 120-day interim application for compensation. The court may hold
a hearing on the 120-day interim application to determine whether the fees withheld to
date should be disallowed in whole or in part.

The $2,355 in fees that are not currently approved are as follows: 1.00 hours on
July 7; 3.00 hours on July 7 (law clerk); 0.75 hours on July 8; 3.00 hours on July 11 (law
clerk); 1.00 hours on July 12 (law clerk); 2.00 hours on July 13 (law clerk); 3.00 hours on
July 14 (law clerk); 0.10 hours on July 21; and 1.00 hours on July 27.

This interim award is subject to further review and possible disgorgement upon
final application.

The compensation may only be paid by the Estate of Michael Gral and not from

the bankruptcy estates of the other two jointly administered debtors.

Katte

Case 16-21329-gmh Doc 405 Filed 09/21/16 Page 2of2
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 80 of 117
THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: December 21, 2016 Cl Lf Lh

f Michael Halfén er|
United States Banktuptcy Judge

 

UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF WISCONSIN

 

Tn the matter:
Michael Gral}, Case No. 16-21329-GMH

Debtor-in-possession. Chapter 11

 

ORDER ON DEBTOR MICHAEL A. GRAL’S SECOND INTERIM APPLICATION
FOR PAYMENT OF FEES AND REIMBURSEMENT OF EXPENSES FOR
APRIL THROUGH AUGUST 2016

 

Counsel for Michael A. Gral filed a “Second Interim Application for Payment of
Fees and Reimbursement of Expenses of Counsel for the Debtor Michael A. Gral”, which

is a final interim application for compensation for work performed and expenses incurred

 

1 The court is jointly administering In re Michael Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael Gral,
Case No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates to In re Michael
Gral, Case No. 16-21329.

Case 16-21329-gmh Doc598 Filed 12/22/16 Page 1of2
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 81 of 117
from April through August 2016. CM-ECF Doc. No. 413. The application requested
approval of $31,000 of attorney’s fees and $326.31 of expenses.

On July 7, 2016, the court approved $4,260 in attorney’s fees and $6.90 in costs, for
a total of $4,266.90. CM-ECF Doc. No. 268. The court reserved ruling on $2,250 of
requested attorney’s fees. Id.

On August 9, 2016, the court approved attorney’s fees in the amount of $6,570 and
costs in the amount of $30.80, for a total of $6,600.80. CM-ECF Doc. No. 312. The court
reserved ruling on $4,245 of requested attorney’s fees. Id.

On September 21, 2016, the court approved attorney’s fees in the amount of $5,845
and costs in the amount of $113.69, for a total of $5,958.69. CM-ECF Doc. No. 405. The
court reserved ruling on $2,355 in attorney’s fees.

On December 5, 2016, the court held an evidentiary hearing on the debtor’s final
interim application for compensation for the months of April through August 2016. In
connection with that application, the debtor asked the court to approve all of the fees that
it had previously allowed (as detailed above) plus the fees on which the court had
reserved ruling. In addition, the debtor requested that the court approve the attorney’s
fees and costs incurred by counsel in August 2016, on which the court had not previously
ruled. Based on the evidence presented at that hearing, the court allows additional
attorney’s fees of $9,796.

Accordingly, the court approves a total of $26,471 in attorney’s fees and $326.31 in
costs, for a total of $26,797.31. This amount includes the amounts approved in Doc. Nos.
268, 312, and 405.

This interim award is subject to further review and possible disgorgement upon
final application.

The compensation may only be paid by the Estate of Michael Gral and not from
the bankruptcy estates of the other two jointly administered debtors.

HHEHH

Case 16-21329-gmh Doc 598 Filed 12/22/16 Page 2 of 2
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 82 of 117
THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: November 23, 2016 CU (Wel f bb —

&. Michael Halfén er|
United States Banktuptcy Judge

 

UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF WISCONSIN

 

In the matter:
Michael Gral}, Case No. 16-21329-GMH

Debtor-in-possession. Chapter 11

 

ORDER ON COUNSEL FOR DEBTOR MICHAEL A. GRAL’S FIFTH (SEPTEMBER
2016) MONTHLY INTERIM APPLICATION FOR COMPENSATION

 

Counsel for Michael A. Gral filed a document titled “First Application for Fees for
the Quarter Commencing September 1, 2016 Through November 30, 2016”, requesting
$5,380 in attorney's fees and $216.91 in expenses, for a total of $5,596.91, for services
rendered and expenses incurred between September 1, 2016, and September 30, 2016.

CM-ECE Doc. No. 499.

 

1 The court is jointly administering In re Michael Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael Gral,
Case No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates to In re Michael
Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 540 Filed 11/23/16 Pagelof3
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 83 of 117
For ease of review of the record, an explanation is required. The document that
counsel labeled “First Application for Fees for the Quarter Commencing September 1,
2016, Through November 30, 2016” is actually a monthly interim fee application that
covers the time period from September 1, 2016, through September 30, 2016. Previously
the court has approved four other interim requests for compensation (Doc. Nos. 219, 268,
312 and 405), which collectively cover the period from February 20, 2016, through July
31, 2016. In addition, the debtor has filed a Final Interim Application for Compensation
for the time period of April 2016 through August 2016 and in that fee application (CM-
ECF Doc. No. 413) he requests that the court approve all of the interim applications the
debtor made for April through July 2016 (including some fees from March 2016), as well
as requesting approval of the fees and costs incurred in August 2016. Counsel did not file
a separate monthly interim fee application for August 2016.

To make the record more clear, I will refer to the debtor’s current document, titled,
“First Application for Fees for the Quarter Commencing September 1, 2016, Through
November 30, 2016,” as the fifth monthly interim application for compensation. For ease
of review going forward, the debtor should label all monthly interim fee applications by
number and month (for, example, the monthly fee application covering the fee requests
for October 2016 should be labeled, “Sixth (October 2016) Monthly Interim Application
for Compensation”, and so on). The debtor should label all 120-day interim fee
applications by referring to the time period that the fee application covers (for example,
the next 120-day interim fee application will cover September 2016 through December
2016 and should be labeled, “120-Day Interim Application for Compensation for the
months of September 2016 through December 2016” and so on).

All 120-day fee applications are due by the 21st day of the month following the
close of each 120-day period. For example, the 120-day fee application covering
September 2016 through December 2016 is due on January 21, 2017; the 120-day fee

application covering January 2017 through April 2017 is due on May 21, 2017 and so on.

Case 16-21329-gmh Doc 540 Filed 11/23/16 Page 2of3
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 84 of 117
In addition, counsel is not required to submit its monthly application for the last month
of the 120-day period as a separate document and, instead, may apply for approval of
fees and expenses for that month as a part of the 120-day application. For example, in
connection with the next 120-day application covering September 2016 through
December 2016, the debtor may submit its request for the monthly interim fees for
December 2016 as a part of the 120-day interim application for the months of September
2016 through December 2016; the debtor need not file a separate document to request the
fees and costs incurred in December 2016.

Counsel’s fifth interim application seeks approval of fees for services rendered
between September 1, 2016, and September 30, 2016.

The United States Trustee objected to the application in part. CM-ECF Doc. No.
515. The court has reviewed the application and the United States Trustee’s objection to
the application. The court approves interim fees of $4,630 and costs of $216.91, for a total
of $4,846.91. The court reserves decision on approving the additional $750 of the
requested fees based on the United States Trustee’s objections and may decide to disallow
those fees in whole or in part in connection with counsel’s subsequent 120-day interim
application for compensation. The court may hold a hearing on the 120-day interim
application to determine whether it should disallow in whole or in part the fees withheld
to date.

The $750 in fees that are not currently approved are as follows: 2.00 hours on
September 14 and 0.50 hours on September 20 (“preparation of new time sheets for
August and review of old submissions”).

This interim award is subject to further review and possible disgorgement upon
final application.

The compensation may only be paid by the Estate of Michael Gral and not from
the bankruptcy estates of the other two jointly administered debtors.

AHHH

Case 16-21329-gmh Doc 540 Filed 11/23/16 Page 3of3
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 85 of 117
THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: May 15, 2017 Nel be

i Michael Halfenger|
United States Banktuptcy Judge

 

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

Tn re:
Case No. 16-21329
Michael A. Gral', Chapter 11

Debtor-in-Possession. Jointly Administered

 

ORDER ON 120-DAY APPLICATION FOR COMPENSATION FOR THE MONTHS OF
SEPTEMBER, 2016 THROUGH DECEMBER, 2016 OF DEBTOR’S COUNSEL (DOC 647)

 

The foregoing matter having come on for hearing, and the Court having heard the testimony of
counsel for the Debtor and the objections of the counsel for the Committee, and the Court being otherwise
fully advised in the premises, ORDERS:

1) That the Objections of the Committee are overruled except that the entry of November 11,

2016 is not allowed in the amount of $120.00.

 

1 The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and Jn re Gral Holdings Key Biscayne,
LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case No. 16-21329 and
In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael A. Gral, Case No. 16-
21329.

Jonathan V. Goodman
Law Offices of Jonathan V. Goodman
788 N. Jefferson Street, Suite 707
Milwaukee, WI 53202
Phone: (414) 276-6760; Fax: (414) 287-1199
Email: JGoodman@ameritech.net
Page 1 of 2

Case 16-21329-gmh Doc 760 Filed 05/16/17 Page1of2
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 86 of 117
2) It is further ORDERED that items totaling $540.00 that counsel for the Debtor failed to
include in his Combined Pretrial Report are denied and are not part of this Order approving Debtor’s
counsel’s fees.

3) It is further ORDERED that the total fee award for the Second 120-Day Application for
Compensation (Sept-Dec 16) is the sum of $17,865.00. Costs of $460.11 are awarded. The total award

(attorney's fees and costs) is $18,325.11.

4) It is further ORDERED that the Debtor may only pay such award if the fees and expenses
that have been awarded to the counsel for the Committee and approved by the Court to date are paid.

5) The compensation may only be paid by the Estate of Michael Gral and not from the
bankruptcy estates of the other two jointly administered debtors.

6) It is further ORDERED that this award is subject to further review and recoupment upon

final application.

Anne

Jonathan V. Goodman
Law Offices of Jonathan V. Goodman
788 N. Jefferson Street, Suite 707
Milwaukee, WI 53202
Phone: (414) 276-6760; Fax: (414) 287-1199
Email: JGoodman@ameritech.net
Page 2 of 2

Case 16-21329-gmh Doc 760 Filed 05/16/17 Page 2 of 2
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 87 of 117
THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: June 19, 2017 Alt ble —

ichael Halfén er|
United States Banktuptcy Judge

 

UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF WISCONSIN

 

In the matter:

Michael Gral,! Case No. 16-21329-GMH

Debtor-in-possession. Chapter 11

 

ORDER GRANTING IN PART SECOND 120-DAY INTERIM APPLICATION FOR
COMPENSATION FOR JANUARY 2017 THROUGH APRIL 2017 FILED BY
COUNSEL FOR DEBTOR MICHAEL A. GRAL

 

Counsel for debtor Michael Gral filed its second 120-day interim application for
compensation for January 2017 through April 2017. CM-ECF Doc. No. 754.

On June 16, 2017, the court ordered that counsel for the debtor no longer had to

 

1 The court is jointly administering In re Michael Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael Gral,
Case No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates to In re Michael
Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 814 Filed 06/20/17 Pagelof3
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 88 of 117
file 120-day interim applications. CM-ECF Doc. No. 809 at 5. Accordingly, the court will
take no action on the second 120-day interim application for compensation (Doc. No. 754)
to the extent it covers January 2017 through March 2017. The court will address
compensation disputes for that period when debtor’s counsel files a final fee application,
if at all.

This order addresses counsel’s second 120-day interim application for
compensation to the extent that it seeks approval of fees for the month of April 2017
because, when counsel filed its second 120-day interim application, counsel included the
monthly application for April 2017 as part of the 120-day application. Following a
previously ordered procedure, counsel for the debtor did not file a separate April 2017
monthly application.

Counsel’s April 2017 application seeks approval of fees for services rendered
between April 1, 2017, and April 30, 2017, of $8,805 and expenses of $59.08.

The Unsecured Creditors Committee timely objected to the application. CM-ECF
Doc. No. 774. Based on the court’s review of the application and the objection, the court
approves interim fees of $7,995 and expenses of $59.08, for a total of $8,054.08 for April
2017.

The fees that are not currently approved are as follows: 0.20 hours on 4/15/17 for
“Telephone conversation with Michael A. Gral re: hiring someone to do research re: the
appeal (given that firm’s associate had left firm)”; 0.30 hours on 4/17/17 for “Telephone
conversation with Suzie Morenci, an employee of legal research group out of New York
City re: handling appeal research”; 1.0 hours on 4/20/17 for “Preparation of Combined
Pretrial Report re: Jonathan V. Goodman’s fees... .”; 0.40 hours on 4/24/17 for
“Preparation of response to Michael Dubis, which complained about objections to his fee
apps”; 0.30 hours on 4/24/17 for “Preparation of Exhibit List and Exhibits 1-18 for
Combined Pretrial Report .. . .”; and 0.50 hours on 4/25/17 for “Attention to email to

Michael Dubis re: offering not to object further to his fees in exchange for providing

Case 16-21329-gmh Doc 814 Filed 06/20/17 Page 2of3
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 89 of 117
documentation”.

The court may allow or disallow fees not allowed here in connection with
counsel's final application for compensation. The court may hold a hearing on the final
application to determine whether the fees withheld to date should be disallowed in whole
or in part.

This interim award is subject to further review and possible disgorgement upon
final application.

The compensation may only be paid by the Estate of Michael Gral and not from

the bankruptcy estates of the other two jointly administered debtors.

ReHHH

Case 16-21329-gmh Doc 814 Filed 06/20/17 Page 3of3
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 90 of 117
THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: May 11, 2018 Hl
Le j=

6. Michael Halfe en erf
United States Bankruptcy Judge

 

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

In re:
Case No. 16-21329

Michael A. Gral', Chapter 11

Debtor-in-Possession. Jointly Administered

 

ORDER APPROVING THIRD 120-DAY INTERIM APPLICATION FOR COMPENSATION
FOR THE MONTHS DECEMBER 2017 THROUGH MARCH 2018

 

Debtor’s counsel having certified that he has received no objection to his Third 120-Day Interim
Application for Compensation for the Months December 1, 2017 through March 31, 2018, in the total
amount of $22,734.00 in fees and $128.59 in costs, and the Court being otherwise fully advised in the

premises, HEREBY ORDERS:

 

1 The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key Biscayne, LLC,
Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re
Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael A. Gral, Case No. 16-21329.

Page | of 2
Case 16-21329-gmh Doc1366 Filed 05/11/18 Page1of2
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 91 of 117
That the Third 120-Day Interim Application for Compensation for the Months December 1, 2017
through March 31, 2018 of Debtor’s counsel is HEREBY APPROVED. To the extent that funds
are available, Debtor may pay counsel the total sum of $22,862.59.

It is further ordered that the award herein is subject to further review upon final application and

possible disgorgement.

HH

Page 2 of 2

Case 16-21329-gmh Doc1366 Filed 05/11/18 Page 2 of 2
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 92 of 117
THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: October 29, 2018
Ae A.—_—

f Michael Stl

United States Bankruptcy Judge

 

UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF WISCONSIN

 

In re:
Michael Gral,! Case No. 16-21329-GMH

Debtor-in-possession. Chapter 11

 

ORDER ON DEBTOR MICHAEL A. GRAL’S FOURTH 120-DAY INTERIM
APPLICATION FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
FOR APRIL 1, 2018 THROUGH AUGUST 31, 2018

 

Counsel for Michael A. Gral filed its fourth 120-day interim application for
compensation, requesting an award of expenses incurred and fees for services covering

the time period April 1, 2018 through August 31, 2018. CM-ECF Doc. No. 1548. Counsel

 

1 The court is jointly administering In re Michael Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael Gral,
Case No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates to In re Michael
Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 1583 Filed 10/29/18 Page 1of2
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 93 of 117
requests $31,795.50 in attorney’s fees and $301.93 in expenses.

The United States trustee objected to the application. CM-ECF Doc. No. 1569. The
court has reviewed the application, the United States trustee’s objection to the
application and the debtor’s reply to the United States trustee’s objection. The court
approves interim fees of $30,729.50 and expenses of $301.93. The court disapproves
$1,066 of the requested fees based on the United States trustee’s objection. The $1,066 in
fees that are not approved are the 2.6 hours of time specifically itemized in the United
States trustee’s objection. CM-ECF Doc. No. 1569. These fees are disallowed because
there appears to have been no basis for the debtor to contest Park Bank’s assertion of its
security interest in the cash collateral that the debtor was proposing to use to pay
administrative fees. Therefore, the services incurred in that contest were not necessary
for, or beneficial to, the chapter 11 case.

These charges are disapproved without prejudice to counsel filing and serving a
request for a hearing. Any such request must be filed and served on or before
November 12, 2018. If counsel timely files such a request, then the court will set an
evidentiary hearing to adjudicate the allowance of all fees requested in the application
under 11 U.S.C. §330.

Except to the extent stated above, the United States trustee’s objection is
overruled.

This interim award is subject to further review and. possible disgorgement upon
final application.

The compensation may only be paid by the Estate of Michael Gral and not from
the bankruptcy estates of the other two jointly administered debtors.

HeHHE

Case 16-21329-gmh Doc 1583 Filed 10/29/18 Page 2 of 2
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 94 of 117
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

In re:
Case No. 16-21329
Michael A. Gral’, Chapter 11

Debtor-in-Possession. Jointly Administered

 

ELEVENTH (MAY 2017) MONTHLY INTERIM APPLICATION FOR COMPENSATION

 

Debtor’s counsel submits this Eleventh (May 2017) Monthly Interim Application for
Compensation in the amount of $7,050.00 in fees and $281.64 in expenses, totaling $7,331.64, filed by
counsel for the Debtor without first having to obtain Court permission.

Attached hereto is the Summary of Time spent in this case for the month of May 2017 and a
detailed time record of the requested interim award.

Dated this day of June, 2017.

 

LAW OFFICES OF JONATHAN V. GOODMAN
Attorneys for Debtor

By: LAAN Ze

Jo an V. Goodman

 

! The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case
No. 16-21329 and Jn re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael
A, Gral,.Case No. 16-21329.

Jonathan V. Goodman

Law Offices of Jonathan V. Goodman

788 N. Jefferson Street, Suite 707
Milwaukee, WI 53202 .

Phone:. (414) 276-6760; Fax: (414) 287-1199
Email: JGoodman@ameritech.net

Case 16-21329-gmh Doc 815 Filed 06/20/17. + Pagelof5
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 95 of 117
In re:
Case No. 16-21329

Michael A. Gral', Chapter 11
Debtor-in-Possession. Jointly Administered
SUMMARY OF TIME
May 2017
Time Hours Amount
Jonathan V. Goodman 23.50 $7,050.00
Costs $281.64
TOTAL: 23.50 $7,331.64

 

' The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and Jn re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering Im re Michael A. Gral, Case
No. 16-21329 and Jn re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael

A, Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 815 Filed 06/20/17 Page2of5
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 96 of 117
In re:
Case No. 16-21329

Michael A. Grall, Chapter 11
Debtor-in-Possession. Jointly Administered
COSTS
220 photocopies @ 10¢ per copy $220.00
Postage $61.64
$281.64

Total costs:

 

1 The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering Im re Michael A. Gral, Case
No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael

A. Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 815 Filed 06/20/17 Page3of5
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 97 of 117
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

In re:
Case No. 16-21329
Michael A. Gral}, Chapter 11
Debtor-in-Possession. Jointly Administered
TIME OF ATTORNEY JONATHAN V. GOODMAN
2017
05-02 Long telephone conversation with Michael A. Gral re: meeting with the creditors’ 50
committee and the fees of the committee
05-02 Telephone conversation with Marty Wasserman re: settlement of the application 50
for fees of the committee and specifically Carlson Dash’s fees
05-03 Preparation notes and preparation for hearing on May 5" re: UCC fees 1.00
05-03 Preparation for hearing on UCC fees 1.50
05-04 Telephone conversation with Mr. Wasserman re: settling the Carlson Dash fee 30
application
05-04 Preparation of list of exhibits for May S® hearing 40
05-05 Preparation of Motion to Extend Exclusivity Period 1.50
05-05 Attendance at hearing on compensation re: creditors’ committee 4.00
05-08 Work on preparation of application for fees re: 2" 120-Day Application for Fees 2.00
(VG)
05-09 Further work on 2"? 120-Day Application for Fees (TVG) 20
05-10 Preparation of Order on 120-Day Application of Counsel for UCC .60
05-10 Preparation of Order on 120-Day Application of JVG—NO CHARGE 0.00
05-12 Phone with Michael A. Gral re: Gral’s Plan and extending the exclusivity period 30
for filing a Plan
05-16 Preparation of Notice of 2"4 120-Day Application for Fees (TVG) 30
05-17 Letter to Judge Halfenger re: order from May 5" hearing and UCC attorney being 30
impatient
Q5-17 Conference call with Michael A. Gral re: his plan .10
05-17 Review of orders of court re: UCC fees regarding dispute with UCC attorney 50
05-17 Conference call with Michael A. Gral re: various reports of the examiner AO
requested by Michael A. Gral
05-17 Attention to email from Attorney for Gibraltar re: hearing on May 19% 20
05-17 Attention to email to Altshul, Bosack, Ader, Steele and Michael A. Gral re: dates 50

for telephone hearing on debtor’s motion to extend exclusivity period

 

! The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and in re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Grail, Case
No. 16-21329 and Jn re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to Jn re Michael
A. Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 815 Filed 06/20/17 Page 4of5
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 98 of 117
05-17
and
05-19
05-19

Q5-19
05-21

05-22

05-23
05-23
05-23
05-24
05-25
05-25
05-26

05-26
05-30
05-30

05-31

Case 16-21329-gmh Doc 1668 Filed 05/22/19

Preparation of pretrial report re: debtor’s objection to 2"4 120-Day Interim
Application of UCC from 11-2016 to 02-2017

Attention to email to Altshul re: difference between Goodman’s total and
Altshul’s total re: UCC 24 120-Day Application

Attendance at court hearing re: exclusivity

Review of long email from Mr. Dubis re: documents he has allegedly spent so
much time compiling

Long phone conversation with Lisa Yun from the US Attorney’s Office re: her
desire to be more involved in hearings and the IRS’ claim against client
Attention to email to Altshul re: meeting with the committee

Attention to email to Michael A. Gral re: Ader’s subpoena and Park Bank
Phone with Michael A. Gral re: Ader’s subpoena

Telephone conversation with Ms. Thomadsen re: her firm’s pre-petition claims
Phone with Joseph Fenzel re: Ader’s subpoena of Park Bank records
Attention to email to Altshul re: UCC meeting and his fee application
Telephone conversation with Michael A. Gral re: further documentation from the
examiner

Phone with client re: prospective meetings with UCC and subpoena from Ader
Preparation of motion to quash subpoena re: estate of Margolis

Attention to email to Michael A. Gral re: the order dispute with attorney for
committee re: order on 24 120-Day fee application

Phone conversation with client re: Mr. Dubis’ documents and 2015 tax return
Total:

23.50 hours @ $300.00 per hour: $7,050.00

Case 16-21329-gmh Doc 815 Filed 06/20/17 Page5of5

Page 99 of 117

3.50

30

80
50

40

20
40
10
.10
AQ
20
20

30
50
30

20
23.50
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

In re:

Case No. 16-21329
Michael A. Gral’, Chapter 11

Debtor-in-Possession. Jointly Administered

 

TWELFTH (JUNE 2017) MONTHLY INTERIM APPLICATION FOR COMPENSATION

 

Debtor’s counsel submits this Twelfth (June 2017) Monthly Interim Application’ for
Compensation in the amount of $7,755.00 in fees and $0.00 in expenses, totaling $7,755.00, filed by
counsel for the Debtor without first having to obtain Court permission.

Attached hereto is the Summary of Time spent in this case for the month of June 2017 and a

detailed time record of the requested interim award.

Dated this 1 day of July, 2017.

LAW OFFICES OF JONATHAN V. GOODMAN
Attorneys for Debtor

By: La
Ipxigltfan V. Gootrian —

 

' The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case

No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael
A. Gral, Case No. 16-21329.

Jonathan V. Goodman

Law Offices of Jonathan V. Goodman

788 N. Jefferson Street, Suite 707
Milwaukee, WI 53202

Phone: (414) 276-6760: Fax: (414) 287-1199
Email: JGoodman@ameritech.net

Case 16-21329-gmh Doc 855 Filed 07/14/17 Page 1of3
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 100 of 117
In re:
Case No. 16-21329

Michael A. Grall, Chapter 11
Debtor-in-Possession. Jointly Administered
SUMMARY OF TIME
June 2017
‘Time Hours Amount
25.85 $7,755.00

Jonathan V. Goodman

TOTAL: 25.85 $7,755.00

 

! The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case
No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael

A, Gral, Case No. 16-21329.

Page 2 of 3
Page 101 of 117

Case 16-21329-gmh Doc 855 Filed 07/14/17
Case 16-21329-gmh Doc 1668 _ Filed 05/22/19
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

In re:
: Case No. 16-21329
Michael A. Grall, Chapter 11
Debtor-in-Possession. Jointly Administered
TIME OF ATTORNEY JONATHAN V. GOODMAN
2017
06-03 Long discussion with Michael A. Gral re: Amended Plan of Reorganization 1.60
06-05 Attention to email to J. Altshul re: fees; proposed order indicating dispute of total 1.50
06-05 Telephone conversation with Michael A. Gral re: issues at hearing on June 7" and 50
preparation of projections for Amended Plan and content of those projections
06-06 Work on preparation of Amended Disclosure Statement 1.00
06-06 Further work on Amended Disclosure Statement 6.00
06-07 Attendance at June 7" hearing re: multifarious issues 6.00
06-08 Telephone conversation with Michael A. Gral re: the UCC and whether or not 30
BBB should still be on the committee after moving to dismiss
06-12 Preparation of Order on 120-Applicaton to pay Jonathan V. Goodman 40
06-14 Review of draft of Amended Disclosure Statement .60
06-14 Preparation of revisions and changes to Amended Disclosure Statement 1.50
06-15 Preparation of First Amended Plan of Reorganization TS
06-19 Preparation of Objection to Motion for Order Directing Rule 2004 Exam 1.00
06-21 Preparation of Objection to Sixth Application to Pay Counsel for UCC 1.00
06-21 Further work on Response to Motion for 2004 Exam 40
06-21 Preparation of revisions of Motion for Order directing Rule 2004 Exam of bank 1.00
records on Integral Medical, LLC
06-26 Attention to email to J. Althsul re: fees 30
06-26 Preparation of final version of Disclosure Statement with all attachments and 50
email to Michael A. Gral
06-28 Preparation of Objection to Order re: compensation filed by M. Dubis; attention to 30
email to Michael A. Gral sending same
06-29 Long phone call with Michael A. Gral re: Amended Plan of Reorganization, 2004 1.20
Exam by R. Ader and the mediation
Total: 25.85

25.85 hours @ $300.00 per hour: $7,755.00

 

! The court is jointly administering Jn re Michael A. Gral, Case No. 16-21329 and Jn re Gral Holdings Key

Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case
No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael
A, Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 1668 _ Filed 05/22/19

Case 16-21329-gmh Doc 855 Filed 07/14/17 Page3of3

Page 102 of 117
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

In re:

Case No. 16-21329
Michael A. Gral!, Chapter 11

Debtor-in-Possession. Jointly Administered

 

THIRTEENTH (JULY 2017) MONTHLY INTERIM APPLICATION FOR COMPENSATION

 

Debtor’s counsel submits this Thirteenth (uly 2017) Monthly Interim Application for
Compensation in the amount of $1,680.00 in fees and $0.00 in expenses, totaling $1,680.00, filed by
counsel for the Debtor without first having to obtain Court permission.

Attached hereto is the Summary of Time spent in this case for the month of July 2017 and a
detailed time record of the requested interim award.

Dated this “a day of August, 2017.

LAW OFFICES OF JONATHAN V. GOODMAN
Attorneys for Debtor

By: /, ae

L Le
Joraffan V. Goodman
¥

 

 

1 The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering Jn re Michael A. Gral, Case
No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael
A, Gral, Case No. 16-21329.

Jonathan V. Goodman

Law Offices of Jonathan V. Goodman

788 N. Jefferson Street, Suite 707
Milwaukee, WI 53202

Phone: (414) 276-6760; Fax: (414) 287-1199
Email: JGoodman@ameritech.net

Case 16-21329-gmh Doc 878 Filed 08/03/17 Page 1of2
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 103 of 117
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

In re:
Case No. 16-21329
Michael A. Gral', Chapter 11
Debtor-in-Possession. Jointly Administered
TIME OF ATTORNEY JONATHAN V. GOODMAN
2017
*07-05 Telephone conversation with Emily, Judge Kelley’s clerk re: mediation hearing 10
07-05 Attention to email to Gral, Bosack, Beck, Levin, Ader, Altshul and Carlson re: 50
mediation hearing before Judge Kelley
*07-07 Attention to email to Robert Ader re: global settlement .10
*07-12 Hearing before Judge Kelley re: mediation 30
*07-20 Review of UCC’s Disclosure Statement; telephone conversation with Michael A. 75
Gral
*07-21 Further review of UCC’s papers 70
*07-23 Further comments and review on UCC’s Disclosure Statement and Plan 30
*07-23 Work on preparing Position Statement for Judge Kelley (08/16 mediation) 1.00
*0Q7-24 Edit Position Paper for Judge Kelley 25
*07-27 Further work on preparing Position Statement for Judge Kelley (08/16 mediation) 1.00
*07-28 Long conversation with Michael A. Gral re: Florida litigation; UCC plan and 10
Disclosure Statement and mediation statement for Capital Ventures
07-31 Preparation of Answers to Ader’s Interrogatories 30
Total: 5.60
5.60 hours @ $300.00 per hour: $1,680.00

*Time divided between 3 jointly administered cases as affected all 3 cases.

 

' The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key

Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering Jn re Michael A. Gral, Case
No. 16-21329 and Jn re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael
A, Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 1668 _ Filed 05/22/19

Case 16-21329-gmh Doc878 Filed 08/03/17 Page 2 of 2

Page 104 of 117
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

In re:

Case No. 16-21329
Michael A. Gral!, Chapter 11

Debtor-in-Possession. Jointly Administered —

 

FOURTEENTH (AUGUST 2017) MONTHLY INTERIM APPLICATION FOR
COMPENSATION

 

Debtor’s counsel submits this Fourteenth (August 2017) Monthly Interim Application for
Compensation in the amount of $2,805.00 in fees and $0.00 in expenses, totaling $2,805.00, filed by
counsel for the Debtor without first having to obtain Court permission.

Attached hereto is a detailed time record in this case for the month of August 2017.

a
Dated this 2 day of September, 2017.

LAW OFFICES OF JONATHAN V. GOODMAN
Attorneys for Debtor

 

a
Jorathan V. Goodman

 

! The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and Inre Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case
No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael
A. Gral, Case No. 16-21329.

Jonathan V. Goodman

Law Offices of Jonathan V. Goodman

788 N. Jefferson Street, Suite 707
Milwaukee, WI 53202

Phone: (414) 276-6760; Fax: (414) 287-1199
Email: JGoodman@ameritech.net

Case 16-21329-gmh Doc905 Filed 09/06/17 Page 1lof2
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 105 of 117
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

 

In re:
Case No. 16-21329
Michael A. Gral', Chapter 11
Debtor-in-Possession. Jointly Administered
TIME OF ATTORNEY JONATHAN V. GOODMAN
2017
*08-02 Further work on Preparation of Fee Applications for the 3 bankruptcies 40
*08-03 Attendance and meeting with client, brother, brother’s attorney, and father’s .80
attorney, re: mediation planning
*08-09 Preparation of revisions to Position Papers of Debtor incorporating edits 50
*08-09 Phone with Michael A. Gral re: Position Statement .10
*08-10 Redo Position Statement in mediation for all bankruptcies 40
08-14 Telephone conversation with Michael A. Gral re: Attomey Wagner’s attempt to 30
obtain records denied by Judge Halfenger to R. Ader
*08-16 Attendance at mediation (all day) 3.00
08-16 Preparation of letter to Attorney Wagner re: threat in the event if persists in 7S
obtaining bank records
08-17 Preparation of objection to UCC Motion to Substitute Counsel 50
08-17 Review of Application of UCC to Substitute Counsel 30
08-22 Telephone conversation with Joe Fenzel re: loss of tenant of Gral Investments 30
08-22 Preparation of Objection to 10" Interim Application for Compensation of counsel 1.00
for UCC
08-23 Attention to email to Michael A. Gral re: conversation with Joe Fenzel .20
08-25 Telephone conversation with Michael A. Gral re: Joe Fenzel conversation 20)
08-30 Telephone conversation with Michael A. Gral re: additional changes he wanted to 30
Disclosure Statement and Plan
*08-31 Preparation of August Monthly Fee Applications 30
Total: 9.35
9.35 hours @ $300.00 per hour: $2,805.00

*Time divided between 3 jointly administered cases as affected all 3 cases.

 

! The cout is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case
No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael
A, Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 905 Filed 09/06/17 Page 2 of 2
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 106 of 117
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

Inre:
Case No. 16-21329
Michael A. Gral’, Chapter 11

Debtor-in-Possession. Jointly Administered

 

FIFTEENTH (SEPTEMBER 2017) MONTHLY INTERIM APPLICATION FOR
COMPENSATION

 

Debtor’s counsel submits this Fifteenth (September 2017) Monthly Interim Application for
Compensation in the amount of $1,890.00 in fees and $0.00 in expenses, totaling $1,890.00, filed by
counsel for the Debtor without first having to obtain Court permission.

Attached hereto is a detailed time record in this case for the month of September, 2017.

Dated this A. day of October, 2017.

LAW OFFICES OF JONATHAN V. GOODMAN
Attorne

By: ip

aa < Vv. Goodman

  

 

! The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case
No. 16-21329 and Jn re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael
A. Gral, Case No. 16-21329.

Jonathan V. Goodman

Law Offices of Jonathan V. Goodman

788 N. Jefferson Street, Suite 707
Milwaukee, WI 53202

Phone: (414) 276-6760; Fax: (414) 287-1199
Email: JGoodman@ameritech.net

Case 16-21329-gmh Doc 932 Filed 10/04/17 Page1of2
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 107 of 117
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

In re:
Case No. 16-21329
Michael A. Grall, Chapter 11
Debtor-in-Possession. Jointly Administered
TIME OF ATTORNEY JONATHAN V. GOODMAN
2017
09-08 Preparation of letter to Judge Halfenger objecting to BBB’s desire to move 0.00
hearings from 9-11 to 9-18 - NO CHARGE
09-08 Attention to email to Robert Ader re: payment of Stuart Liebling to prepare 2016 20
tax returns for Margolis Gral, LLC
09-11 Attendance at court hearing on re: application of new law firm and on 12® interim 1.50
application of committee lawyer
09-12 . Attention to email to Michael A. Gral re: hearing on 9-11 and accrual of 50
administrative expenses
09-12 Attention to email to Michael A. Gral forwarding August time —NO CHARGE 0.00
09-13 Attention to email to Michael A. Gral re: funding the estate 30
09-15 Attention to email to Michael A. Gral re: September totals - NO CHARGE 0.00
09-15 Attention to email to Mark Metz re: no objection to proposed stipulation - NO 0.00
CHARGE
09-20 Preparation of withdrawal of DOC 314 (Motion to approve compromise) — NO 0.00
CHARGE. Not filed yet
09-22 Preparation of objection to 11® application for compensation filed by UCC 1.50
09-25 Review of UCC fee applications for payment purposes 1.00
09-26 Preparation of review and tabulation of UCC fees 50
09-27 Attention to email to Michael A. Gral re: J. Goodman calculations of monies owed 50
to Altshul and Carlson Dash
09-28 Attention to letter to Altshul enclosing a check for payment of fees —-NO 0.00
CHARGE
09-29 Long conversation with Michael A. Gral re: various matters involving his estate 30
including the future payment of administrative expenses, defending declaratory
action by non-filing defendants, failure to settle with the committee and the
committee members and the failure to settle with the Estate of Margolis (the latter
was not charged as part of the time)
Total: 6.30
6.30 hours @ $300.00 per hour: 51,890.00

 

! The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key

Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administermg Jn re Michael A. Gral, Case
No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael
A, Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 1668 _ Filed 05/22/19

Case 16-21329-gmh Doc 932 Filed 10/04/17 + Page 2 of 2

Page 108 of 117
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

In re:
Case No. 16-21329

Michael A. Gral!', Chapter 11

Debtor-in-Possession. Jointly Administered

 

SIXTEENTH (OCTOBER 2017) MONTHLY INTERIM APPLICATION FOR COMPENSATION

 

Debtor’s counsel submits this Sixteenth (October 2017) Monthly Interim Application for
Compensation in the amount of $1,170.00 in fees and $0.00 in expenses, totaling $1,170.00, filed by
counsel for the Debtor without first having to obtain Court permission.

Attached hereto is a detailed time record in this case for the month of October, 2017.

Dated this _,2 day of November, 2017.

LAW OFFICES OF JONATHAN V. GOODMAN
Attorneys for Debtor

By: Ze-—_——

J ondfhan V. Goodman

 

! The court is jointly administering In re Michael A, Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case
No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael
A. Gral, Case No. 16-21329.

Jonathan V. Goodman

Law Offices of Jonathan V. Goodman

788 N. Jefferson Street, Suite 707
Milwaukee, WI 53202

Phone: (414) 276-6760; Fax: (414) 287-1199

Email: JGoodman@ameritech.net

Case 16-21329-gmh Doc 962 Filed 11/03/17 Page1of2
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 109 of 117
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

In re:
Case No. 16-21329
Michael A. Gral’, Chapter 11
Debtor-in-Possession. Jointly Administered
TIME OF ATTORNEY JONATHAN V. GOODMAN
2017
10-20 Preparation of Second Amended Plan and Second Amended Disclosure Statement 2.00
10-25 Preparation of Objection by Jonathan V. Goodman to Twelfth Application for 1.00
Compensation by counsel for the UCC
10-25 Telephone conversation with Michael A. Gral re: Estate of Peter Margolis attempt .20
at state court discovery
10-25 Telephone conversation with Michael A. Gral with regard to Offer of Settlement 20
of Mr. Levin
10-25 Preparation of additions to Objection by Jonathan V. Goodman to Twelfth 50
Application for Compensation by counsel for the UCC
Total: 3.90
3.90 hours @ $300.00 per hour: $1,170.00

 

1 The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key

Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering Jn re Michael A. Gral, Case
No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael
A, Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 1668 _ Filed 05/22/19

Case 16-21329-gmh Doc 962 Filed 11/03/17 ~=Page 2 of 2

Page 110 of 117
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

In re:

Case No. 16-21329
Michael A. Gral!, Chapter 11

Debtor-in-Possession. Jointly Administered

 

SEVENTEENTH (NOVEMBER 2017) MONTHLY INTERIM APPLICATION FOR
COMPENSATION

 

Debtor’s counsel submits this Seventeenth (November 2017) Monthly Interim Application for
Compensation in the amount of $2,310.00 in fees and $0.00 in expenses, totaling $2,310.00, filed by
counsel for the Debtor without first having to obtain Court permission.

Attached hereto is a detailed time record in this case for the month of November, 2017.

Dated this _fL. day of December, 2017.

LAW OFFICES OF JONATHAN V. GOODMAN
Attorneys for Debtor

Jonathan Y Soodman

 

! The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case
No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael
A, Gral, Case No. 16-21329.

Jonathan V. Goodman

Law Offices of Jonathan V. Goodman

788 N, Jefferson Street, Suite 707
Milwaukee, WI 53202

Phone: (414) 276-6760; Fax: (414) 287-1199
Email: JGoodman@ameritech.net

Case 16-21329-gmh Doc997 Filed 12/01/17 Page1of2
Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 111 of 117
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

50

In re:
Case No. 16-21329
Michael A. Gral!, Chapter 11
Debtot-in-Possession. Jointly Administered
TIME OF ATTORNEY JONATHAN V. GOODMAN
2017
11-01 Phone with Michael A. Gral re: new projections for his Plan .20
11-01 Email to Neal Levin re: potential settlement 40
11-07 Attention to email to Neal Levin re: counter-proposal to his most recent email .10
11-07 Further revisions to email to Neal Levin re: settlement 1.00
11-08 Telephone with Michael A. Gral re: Neal Levin settlement 20
11-28 Preparation of Limited Objection to Motion to Employ Hiltz and Zanzig as 1.50
attorneys for UCC
11-28 Telephone conversation with Bryan Becker re: representing UCC 30
11-28 Telephone conversation with Forrest Lammimam re: representation of UCC 30
11-28 Long meeting with Forrest Lammiman explaining the case and discussing his 2.00
representing UCC
11-28 Preparation of Objection to proposed Order granting motion to employ Hiltz and
Zanzig as counsel for UCC
11-29 Additional new paragraphs to objection to appointment of Hiltz and Zanzig 50
11-29 Follow up to telephone conversation with Bryan Becker 20
11-29 Attnetin to letter to Christopher Marlowe, CLERK of Lincoln Co., Wisconsin, re: 50
in rem tax foreclosure of Harrison Lake Preserves Subdivision (Georgetown
Investment properties)
11-30 Attention to email to Michael A. Gral re: mix-up in office regarding limited 0.00
objection to UCC attorney (NO CHARGE)
Total: 7.70
7.70 hours @ $300.00 per hour: $2,310.00

 

! The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key

Biscayne, LLC, Case No. 16-21330; and, separately, the court is jomtly administering In re Michael A. Gral, Case
No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to Jn re Michael
A, Gral, Case No. 16-21329.

Case 16-21329-gmh Doc 1668 _ Filed 05/22/19

Case 16-21329-gmh Doc997 Filed 12/01/17 Page 2of2

Page 112 of 117
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

In re:
Case No. 16-21329
Michael A. Gral, Chapter 11
Debtor-in-Possession. Jointly Administered
TIME OF ATTORNEY JONATHAN V. GOODMAN

2018

09-04 Preparation of motion for order declaring Stowell property not property .60
of the estate

09-05 Preparation of notice of the motion for order declaring Stowell property .60
not property of the estate

09-05 Preparation of notice of motion and motion to shorten time for motion .60
declaring Stowell property not property of the estate

09-06 Preparation of draft of letter to L. Katie Mason re: monies of Gral 40
Investment Co.

09-06 Attention to email to MAG re: Glendale Medical Center tax returns 10

09-07 Attention to email to MAG re: the Metz declaratory judgment action 20

09-07 Attention to email to Attorney Martin representing first mortgagee re: 20
status of confirmation of Gral plan

09-12 Preparation of certificate of no objection to application to pay accountant .10

09-12 Preparation of order approving application to pay accountant for 2016 20
tax return

09-13 Attention to email to Michael A. Gral re: conference call on Sept. 14 — 0.00
NO CHARGE

09-13 Attention to email to Atty Hiltz as to whether he is available for a call on 0.00
Sept. 14 —NO CHARGE

09-14 Preparation of 4" 120-day interim application for payment of fees J.V. 50
Goodman

09-18 Preparation of notice of 4" 120-day interim application for payment of 20
fees of J.V. Goodman

09-21 Preparation of draft letter to Judge Halfenger from J.V. Goodman and .60
Atty Hiltz re: hearing on Oct. 11 amended plan of reorganization of
debtor

09-25 Attention to email to L. Steele with response to her Aug. 28, 2018 50
questions

09-25 Attention to pro forma email to Mr. Morelli re: his questions on AO
operating reports

09-25 Attention to email to L. Steele re: 2004 documents and IMC bank 30

statements

Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 113 of 117
2018
09-26
09-26

09-28

Changes to email to Mr. Morelli referred to on Sept. 25"
Put into letter from Atty Hiltz and J.V. Goodman changes recommended

by Atty Hiltz

Attention to long email to L. Steele re: IMC records

Total:

6.20 hours @ $410.00 per hour: $2,542.00

Advanced Costs

Postage: $55.93

409 photocopies at 10¢ per copy $40.90

TOTAL: $96.83
2

Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 114 of 117

20
10

A0
6.20
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

In re:
Case No. 16-21329
Michael A. Gral, Chapter 11
Debtor-in-Possession. Jointly Administered
TIME OF ATTORNEY JONATHAN V. GOODMAN
2018
12-05 Attention to email with Atty Hiltz setting up conference call 10
12-06 Work on 4 Amended Plan of Reorganization 1.50
12-07 Letter Atty Hiltz enclosing payment - NO CHARGE 0.00
12-07 Letter to Katie Mason enclosing payment 10
12-10 Preparation of Certificate of No Objection and Order Granting 20
Application for Final Compensation of CliftonLarsonAllen, Accountant
for Debtor
12-10 Conference call with Atty Hiltz and Michael A. Gral (discussing what 50
UCC will accept as to Amended Plan of Reorganization)
12-17 Preparation of Disclosure of Compensation received from other entities 20
12-24 Work on changes to the Plan (changes recommend as a result of 30
discussions with UCC attorney)
12-24 Further work on changes to the Plan 1.30
12-26 Further work on 4" Amended Plan 50
12-27 Phone with Atty Hiltz re: new plan 20
12-27 Work on Final draft of new Plan 1.00
Total: 5.90
5.90 hours @ $410.00 per hour: $2,419.00

Case 16-21329-gmh Doc1668 Filed 05/22/19 Page 115 of 117
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

In re:
Case No. 16-21329
Michael A. Gral, Chapter 11
Debtor-in-Possession. Jointly Administered
TIME OF ATTORNEY JONATHAN V. GOODMAN
2019
01-03 Appearance in state court re: BBB vs. Gral 1.00
01-10 Phone with MAG re: creditors committee and J. Hiltz’s legal position 10
01-11 Phone with J. Hiltz re: prospects for Plan 20
01-16 Preparation of email to J. Hiltz re: committee concerns for source of 50
funds
01-16 Meeting with MAG to go over source of funds to pay UCC 2.00
01-25 Court appearance re: various matters affecting debtor (Gral v. Gral and 1.50
BBB claim objections)
01-25 Attempt to contact J. Hiltz -NO CHARGE 0.00
01-31 Phone with MAG re: J. Hiltz meeting 10
Total: 5.40
5.40 hours @ $410.00 per hour: $2,214.00

Advanced Costs
Bonded Messenger (Check to L. Katie Mason) $9.39

Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 116 of 117
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

In re:
Case No. 16-21329
Michael A. Gral, Chapter 11
Debtor-in-Possession. Jointly Administered
TIME OF ATTORNEY JONATHAN V. GOODMAN
2019
02-01 Phone with John Hiltz re: status of plan acceptance 20
02-14 Phone with John Hiltz re: status of plan acceptance 20
03-07 Phone with John Hiltz re: motion to convert .20
03-15 Phone with John Hiltz re: motion to convert 20
03-18 Meeting with MAG to prepare for hearing on march 20" 1.00
03-20 Attendance at hearing 1.00
Total: 2.80
2.80 hours @ $410.00 per hour: $1,260.00

Case 16-21329-gmh Doc 1668 Filed 05/22/19 Page 117 of 117
